EXECUTION VERSION
Exhibit 10.25





--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of April 15, 2020


among
EQUINIX, INC.,
as Borrower,
MUFG BANK, LTD.,
as Administrative Agent,
The Lenders Party Hereto,
SUMITOMO MITSUI BANKING CORPORATION,
TD SECURITIES (USA) LLC, and
MIZUHO BANK, LTD.,
as Co-Syndication Agents,
BANK OF AMERICA, N.A.,
ING BANK N.V., and
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents
and
MUFG UNION BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION,
TD SECURITIES (USA) LLC, and
MIZUHO BANK, LTD.
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------



DB1/ 113327194.13



--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
Page


ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS
1


1.01.    Defined Terms
1


1.02.    Other Interpretive Provisions
33


1.03.    Accounting Terms
34


1.04.    Rounding
35


1.05.    Currency Equivalents
35


1.06.    Times of Day
35


ARTICLE II.    THE COMMITMENTS AND LOANS
36


2.01.    Loans
36


2.02.    Borrowings, Conversions and Continuations of Loans
36


2.03.    Optional Prepayments of Loans
38


2.04.    Termination or Reduction of Commitments
38


2.05.    Repayment of Loans
39


2.06.    Interest
39


2.07.    Fees
40


2.08.    Computation of Interest and Fees
40


2.09.    Evidence of Debt
41


2.10.    Payments Generally; Administrative Agent’s Clawback
41


2.11.    Sharing of Payments by Lenders
43


2.12.    Defaulting Lenders
43


ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY
45


3.01.    Taxes
45


3.02.    Illegality
49


3.03.    Inability to Determine Rates
50


3.04.    Increased Costs; Reserves on Eurocurrency Rate Loans
53


3.05.    Compensation for Losses
54


3.06.    Mitigation Obligations; Replacement of Lenders
55


3.07.    Survival
55


ARTICLE IV.    CONDITIONS PRECEDENT TO LOANS
55


4.01.    Conditions of Initial Loans
55


4.02.    Conditions to All Borrowings
57





    




DB1/ 113327194.13



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
Page


ARTICLE V.    REPRESENTATIONS AND WARRANTIES


58


5.01.    Existence, Qualification and Power
58


5.02.    Authorization; No Contravention
58


5.03.    Governmental Authorization; Other Consents
58


5.04.    Binding Effect
58


5.05.    Financial Statements; No Material Adverse Effect
59


5.06.    Litigation
59


5.07.    No Default
59


5.08.    Ownership of Property; Liens
59


5.09.    Environmental Compliance
60


5.10.    Insurance
60


5.11.    Taxes
60


5.12.    ERISA Compliance
60


5.13.    Subsidiaries; Equity Interests
62


5.14.    Margin Regulations; Investment Company Act
63


5.15.    Disclosure
63


5.16.    Compliance with Laws
63


5.17.    Taxpayer Identification Number
63


5.18.    REIT Status
63


5.19.    OFAC and Sanctions
64


5.20.    Anti-Corruption Laws
64


5.21.    Affected Financial Institutions
64


ARTICLE VI.    AFFIRMATIVE COVENANTS
64


6.01.    Financial Statements
64


6.02.    Certificates; Other Information
65


6.03.    Notices
66


6.04.    Payment of Obligations
67


6.05.    Preservation of Existence, Etc
67


6.06.    Maintenance of Properties
67


6.07.    Maintenance of Insurance
67





    
    


DB1/ 113327194.13
2    



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
Page


6.08.    Compliance with Laws
67


6.09.    Books and Records
68


6.10.    Inspection Rights
68


6.11.    Use of Proceeds
68


6.12.    ERISA Plans
68


6.13.    Designation of Unrestricted Subsidiaries
68


6.14.    Maintenance of REIT Status
69


6.15.    Anti-Corruption Laws and Sanctions Laws
69


ARTICLE VII.    NEGATIVE COVENANTS
69


7.01.    Liens
69


7.02.    Investments
71


7.03.    Indebtedness
72


7.04.    Fundamental Changes
73


7.05.    Maintenance of Assets; Dispositions
74


7.06.    Restricted Payments
75


7.07.    Change in Nature of Business
76


7.08.    Transactions with Affiliates
76


7.09.    Burdensome Agreements
76


7.10.    Use of Proceeds
77


7.11.    Financial Covenants
77


7.12.    Prepayments of Certain Indebtedness
77


7.13.    Sanctions
77


7.14.    Anti-Corruption Laws
77


ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
78


8.01.    Events of Default
78


8.02.    Remedies Upon Event of Default
80


8.03.    Application of Funds
80


ARTICLE IX.    ADMINISTRATIVE AGENT
81


9.01.    Appointment and Authority
81


9.02.    Rights as a Lender
81


9.03.    Exculpatory Provisions
81


9.04.    Reliance by Administrative Agent
82





    








 
Page


9.05.    Delegation of Duties
83


9.06.    Resignation of Administrative Agent
83


9.07.    Non-Reliance on Administrative Agent and Other Lenders
84


9.08.    No Other Rights or Duties, Etc
84


9.09.    Administrative Agent May File Proofs of Claim
84


9.10.    Lender ERISA Non-Fiduciary Representations and Covenants
85


ARTICLE X.    MISCELLANEOUS
86


10.01.    Amendments, Etc
86


10.02.    Notices; Effectiveness; Electronic Communication
88


10.03.    No Waiver; Cumulative Remedies; Enforcement
90


10.04.    Expenses; Indemnity; Damage Waiver
90


10.05.    Payments Set Aside
92


10.06.    Successors and Assigns
93


10.07.    Treatment of Certain Information; Confidentiality
97


10.08.    Right of Setoff
98


10.09.    Interest Rate Limitation
98


10.10.    Counterparts; Integration; Effectiveness
98


10.11.    Survival of Representations and Warranties
99


10.12.    Severability
99


10.13.    Replacement of Lenders
99


10.14.    Governing Law; Jurisdiction; Etc
100


10.15.    Waiver of Jury Trial
101


10.16.    No Advisory or Fiduciary Responsibility
101


10.17.    Electronic Execution of Assignments and Certain Other Documents    
102


10.18.    USA PATRIOT Act
103


10.19.    Designation as Senior Debt
103


10.20.    Judgment Currency
103


10.21.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
104


10.22.    ERISA Non-Fiduciary Provisions
104



    




DB1/ 113327194.13
3    



--------------------------------------------------------------------------------






SCHEDULES
2.01
Commitments and Applicable Percentages

5.13
Subsidiaries; Other Equity Investments

6.13
Unrestricted Subsidiaries

7.01
Existing Liens

7.03
Existing Indebtedness

10.02
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS
Form of
A
Loan Notice

B-1-3
Note

C
Compliance Certificate

D
Assignment and Assumption

E
Administrative Questionnaire

F-1-4
Tax Compliance Certificates







DB1/ 113327194.13



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of April 15, 2020, among
EQUINIX, INC., a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
MUFG BANK, LTD., as Administrative Agent, SUMITOMO MITSUI BANKING CORPORATION,
TD SECURITIES (USA) LLC, and MIZUHO BANK, LTD., in their capacities as
Co-Syndication Agents, BANK OF AMERICA, N.A., ING BANK N.V. and THE BANK OF NOVA
SCOTIA, in their capacities as Co-Documentation Agents, and MUFG UNION BANK,
N.A., SUMITOMO MITSUI BANKING CORPORATION, TD SECURITIES (USA) LLC, and MIZUHO
BANK, LTD., in their capacities as Joint Lead Arrangers and Joint Book Runners,
with reference to the following facts:
RECITALS
WHEREAS, the Borrower has requested that the Lenders provide term loan
facilities, and the Lenders are willing to do so on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
provisions contained herein, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“2.625% Senior Notes Due 2024” means those certain 2.625% senior notes due
November 2024, issued by the Borrower in November 2019, in an initial aggregate
principal amount of $1,000,000,000, in favor of the holders thereof pursuant to
the Second Base Indenture, as supplemented by a Fourth Supplemental Indenture
dated as of November 18, 2019.
“2.875% Senior Notes Due 2024” means those certain 2.875% senior notes due March
2024, issued by the Borrower in March 2018, in an initial aggregate principal
amount of €750,000,000, in favor of the holders thereof pursuant to the Second
Base Indenture, as supplemented by a Second Supplemental Indenture dated as of
March 14, 2018.
“2.875% Senior Notes Due 2025” means those certain 2.875% senior notes due
October 2025, issued by the Borrower in September 2017, in an initial aggregate
principal amount of €1,000,000,000, in favor of the holders thereof pursuant to
the First Base Indenture, as supplemented by a Fifth Supplemental Indenture
dated as of September 20, 2017.
“2.875% Senior Notes Due 2026” means those certain 2.875% senior notes due
February 2026, issued by the Borrower in December 2017, in an initial aggregate
principal amount of €1,000,000,000, in favor of the holders thereof pursuant to
the Second Base Indenture, as supplemented by a Supplemental Indenture dated as
of December 12, 2017.


DB1/ 113327194.13



--------------------------------------------------------------------------------





“2.900% Senior Notes Due 2026” means those certain 2.900% senior notes due
November 2026, issued by the Borrower in November 2019, in an initial aggregate
principal amount of $600,000,000, in favor of the holders thereof pursuant to
the Second Base Indenture, as supplemented by a Fifth Supplemental Indenture
dated as of November 18, 2019.
“3.200% Senior Notes Due 2029” means those certain 3.200% senior notes due
November 2029, issued by the Borrower in November 2019, in an initial aggregate
principal amount of $1,200,000,000, in favor of the holders thereof pursuant to
the Second Base Indenture, as supplemented by a Sixth Supplemental Indenture
dated as of November 18, 2019.
“4.75% Convertible Subordinated Notes Due 2016” means those certain 4.75%
convertible subordinated notes due June 2016, issued by the Borrower in June
2009, in an initial aggregate principal amount of $373,750,000, in favor of the
holders thereof pursuant to an indenture dated as of June 12, 2009, between the
Borrower, as issuer, and U.S. Bank National Association, as trustee.
“5.00% Senior Notes Due 2020” means those certain 5.00% senior notes due October
2020, issued by the Borrower in April 2018, in an initial aggregate principal
amount of $150,000,000, in favor of the holders thereof pursuant to the Second
Base Indenture, as supplemented by a Third Supplemental Indenture dated as of
April 2, 2018.
“5.00% Senior Notes Due 2021” means those certain 5.00% senior notes due April
2021, issued by the Borrower in April 2018, in an initial aggregate principal
amount of $150,000,000, in favor of the holders thereof pursuant to the Second
Base Indenture, as supplemented by a Third Supplemental Indenture dated as of
April 2, 2018.
“5.375% Senior Notes Due 2022” means those certain 5.375% senior notes due
January 2022, issued by the Borrower in November 2014, in an initial aggregate
principal amount of $750,000,000, in favor of the holders thereof pursuant to
the First Base Indenture, as supplemented by a First Supplemental Indenture
dated as of November 20, 2014.
“5.375% Senior Notes Due 2027” means those certain 5.375% senior notes due May
2027, issued by the Borrower in March 2017, in an initial aggregate principal
amount of $1,250,000,000, in favor of the holders thereof pursuant to the First
Base Indenture, as supplemented by a Fourth Supplemental Indenture dated as of
March 22, 2017.
“5.875% Senior Notes Due 2026” means those certain 5.875% senior notes due
January 2026, issued by the Borrower in December 2015, in an initial aggregate
principal amount of $1,100,000,000, in favor of the holders thereof pursuant to
the First Base Indenture, as supplemented by a Third Supplemental Indenture
dated as of December 4, 2015.
“Acquired Indebtedness” means Indebtedness (including Guarantees) of any Person
existing at the time such Person becomes a Restricted Subsidiary in a
transaction permitted hereunder (or of any Person not previously a Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Closing Date, or Indebtedness of any
Person that is assumed by any Restricted Subsidiary in connection with an
acquisition of assets by such Restricted Subsidiary in an acquisition permitted
hereunder; provided that such Indebtedness


DB1/ 113327194.13
2    



--------------------------------------------------------------------------------





exists at the time such Person becomes a Restricted Subsidiary (or is so merged
or consolidated) or such assets are acquired and such Indebtedness is not
created in contemplation of such Person becoming a Restricted Subsidiary (or
such merger or consolidation) or such assets being acquired.
“Acquisition” means a purchase or other acquisition, direct or indirect, by any
Person of all or substantially all of the assets or all or substantially all of
the business of any other Person or of a line of business of any other Person
(whether by acquisition of Equity Interests, assets, permitted merger or any
combination thereof).
“Adjusted Consolidated Total Assets” means, as of any date of determination, the
Borrower’s consolidated total assets as shown on the consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the immediately preceding
fiscal year delivered to the Administrative Agent and the Lenders under Section
6.01(a); provided that if, during the fiscal year in which such date of
determination occurs, any Permitted Acquisition was consummated, “Adjusted
Consolidated Total Assets” shall also include the result of (a) the aggregate
book value of the total assets acquired by the Borrower or its Subsidiaries
pursuant to such Permitted Acquisition as of the date of such consummation minus
(b) the aggregate book value of all assets sold or required to be sold as a
result of such Permitted Acquisition, in each case solely to the extent that the
foregoing were not included in the Borrower’s consolidated total assets as of
the end of the immediately preceding fiscal year.
“Administrative Agent” means MUFG in its capacity as administrative agent under
any of the Loan Documents and its successors and assigns.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate DDTL Commitments” means the DDTL Commitments of all the DDTL Lenders.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar and applicable legislation in
other jurisdictions.


DB1/ 113327194.13
3    



--------------------------------------------------------------------------------





“Applicable Margin” means a per annum rate equal to (a) with respect to Dollar
Term Loans and Delayed Draw Loans that are Eurocurrency Rate Loans, 1.75%, (b)
with respect to Dollar Term Loans and Delayed Draw Loans that are Base Rate
Loans, 0.75%, and (c) with respect to Euro Term Loans, 1.50%.
“Applicable Percentage” means with respect to any Appropriate Lender at any
time, (a) with respect to the Dollar Term Facility or the Euro Term Facility,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments with respect to such Facility represented by such Lender’s
Commitment with respect to such Facility at such time, subject to adjustment as
provided in Section 2.12; provided, however, that after the Loans of any Class
have been advanced, the Applicable Percentage of any Appropriate Lender with
respect to such Loans shall be determined based on the percentage (carried out
to the ninth decimal place) of the Outstanding Amount of such Lender’s Loans of
such Class at such time and (b) with respect to the DDTL Facility, the
percentage (carried out to the ninth decimal place) of (i) the sum of such
Lender’s DDTL Commitment, if any, plus the outstanding principal balance of
Delayed Draw Loans held by such Lender, divided by (ii) the Aggregate DDTL
Commitments, if any, plus the aggregate outstanding principal balance of all
Delayed Draw Loans. The initial Applicable Percentage of each Appropriate Lender
with respect to each applicable Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
“Applicable Time” means, with respect to any borrowings and payments in Euro,
the local time in the place of settlement for Euro as may be determined by the
Administrative Agent to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.
“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility, or holds a Loan with
respect to such Facility at such time.
“Appropriate Required Lenders” means the Required Dollar Lenders, the Required
Euro Lenders or the Required DDTL Lenders, as the context requires.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.


DB1/ 113327194.13
4    



--------------------------------------------------------------------------------





“Attributable A/R Share” means, with respect to any Subsidiary, an amount equal
to the product of (a) the percentage of the Equity Interests of such Subsidiary
owned directly or indirectly by the Borrower multiplied by (b) the net accounts
receivable of such Subsidiary.
“Attributable Asset Share” means, with respect to any Subsidiary, an amount
equal to the product of (a) the percentage of the Equity Interests of such
Subsidiary owned directly or indirectly by the Borrower multiplied by (b) the
total assets of such Subsidiary.
“Attributable Indebtedness” means, on any date, (a) in respect of any Finance
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Finance Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means, in respect of the DDTL Facility, the period from
and including the Closing Date to the earliest of (a) July 14, 2020, (b) the
date of termination of the Aggregate DDTL Commitments pursuant to Section 2.04,
and (c) the date of termination of the commitment of each Lender to make Delayed
Draw Loans pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by MUFG as its “prime
rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a rate set
by MUFG based upon various factors including MUFG’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by MUFG shall take effect at the
opening of business on the day specified in the public announcement of such
change; provided that, if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. If the Base Rate is being used as


DB1/ 113327194.13
5    



--------------------------------------------------------------------------------





an alternate rate of interest pursuant to Section 3.03 hereof, then the Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar-denominated syndicated credit facilities, in the case of the Dollar Term
Loans and the Delayed Draw Loans, and for Euro denominated syndicated credit
facilities, in the case of the Euro Term Loans, and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities, in the case of the Dollar Term Loans and the Delayed Draw
Loans, and with the applicable Unadjusted Benchmark Replacement for Euro
denominated syndicated credit facilities, in the case of the Euro Term Loans at
such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:


DB1/ 113327194.13
6    



--------------------------------------------------------------------------------





(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(b)     in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)     a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)     a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(c)     a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Dollar Lenders, the Required Euro Lenders or the Required
DDTL Lenders, as applicable, by notice to the Borrower, the Administrative Agent
(in the case of such notice by the requisite applicable Lenders) and the
Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.03(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.03(c).


DB1/ 113327194.13
7    



--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BofA Credit Agreement” means that certain Credit Agreement, dated as of
December 12, 2017, among the Borrower, Bank of America, N.A., as administrative
agent thereunder, the lenders party thereto, and certain other parties thereto
from time to time.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Dollar Term Borrowing, a Euro Term Borrowing or a Delayed
Draw Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close in New York City or under the Laws of,
or are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:


DB1/ 113327194.13
8    



--------------------------------------------------------------------------------





(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
(a “Group”)) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of greater than 50% of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
(b)    any sale, lease, exchange or other transfer occurs (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Borrower to any Person or Group, together with any Affiliates thereof
(whether or not otherwise in compliance with the provisions of this Agreement);
or
(c)    the holders of Equity Interests of the Borrower approve any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement).
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Dollar Term Loans, Euro Term
Loans or Delayed Draw Loans, and, when used in reference to any Commitment,
refers to whether such Commitment is a Dollar Term Commitment, a Euro Term
Commitment or a DDTL Commitment.
“Closing Date” means the first date all of the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Commitment” means a Dollar Term Commitment, a Euro Term Commitment or a DDTL
Commitment, as the context requires.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for the Measurement Period most recently ended plus the sum of the
following expenses (to the extent deducted in calculating such Consolidated Net
Income) for such Measurement Period: (i) interest


DB1/ 113327194.13
9    



--------------------------------------------------------------------------------





expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense and (v) non-cash stock-based compensation expense. For purposes of
calculating Consolidated EBITDA, Consolidated Net Income shall be determined
without deduction for any of the following items: (a) noncash expenses, charges
and losses (including the write-down of any unamortized transaction costs, fees,
original issue or underwriting discounts and expenses as a result of the
redemption, refinancing, refunding, prepayment or exchange of, or modification
to the terms of, any Indebtedness, to the extent not prohibited by this
Agreement) not to exceed 10% of Consolidated EBITDA (calculated before giving
effect to this clause (a)) in the aggregate for the Measurement Period, (b)
one-time costs, fees, original issue or underwriting discounts, premiums,
expenses, charges and losses incurred in connection with any actual or proposed
(1) issuance of Indebtedness or Equity Interests, (2) redemptions, refinancings,
refundings, prepayments or exchanges of, or modifications to the terms of, any
Indebtedness, (3) restructurings of or modifications to any operating leases,
including in connection with the purchase of leased assets, (4) Acquisitions,
(5) Investments or (6) Dispositions, in each case to the extent not prohibited
by this Agreement (including, for the avoidance of doubt, the issuance by the
Borrower of any Senior Unsecured Notes and the entry by the Borrower into this
Agreement and the other Loan Documents), (c) ongoing expenses relating to the
maintenance of the Borrower’s status as a REIT and compliance with REIT rules
and regulations, (d) any net loss from disposed, abandoned or discontinued
operations or product lines but only to the extent such losses do not exceed
five percent (5%) of Consolidated EBITDA (calculated before giving effect to
this clause (d)) in the aggregate for the Measurement Period and (e) costs and
expenses of the Borrower and its Subsidiaries associated with the conversion of
the Borrower to a REIT (including, without limitation, planning and advisory
costs related to the foregoing) but only to the extent such costs and expenses
do not exceed $200,000,000 in the aggregate whether incurred prior to or after
the Closing Date. For purposes of calculating Consolidated EBITDA for any period
in which a Permitted Acquisition has been consummated, Consolidated EBITDA shall
be adjusted to include, without duplication, (A) the historical EBITDA of the
Person acquired in such Permitted Acquisition for the applicable Measurement
Period on a pro forma basis as if such Permitted Acquisition had been
consummated on the first day of the applicable Measurement Period, as the EBITDA
of such acquired Person is reflected in its historical audited financial
statements for the most recently ended fiscal year, and management prepared
unaudited statements for any periods following the end of such fiscal year and
(B) expected cost savings (without duplication of actual cost savings or other
charges or expenses that are otherwise added back in calculating Consolidated
EBITDA) and synergies to the extent (x) such cost savings and synergies would be
permitted to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act
of 1933, and as certified by a Responsible Officer of the Borrower or (y) such
cost savings or synergies are factually supportable and have been realized or
are reasonably expected to be realized within 365 days following such Permitted
Acquisition; provided that the aggregate amount of cost savings and synergies
added pursuant to this clause (B) shall not exceed fifteen percent (15%) of
Consolidated EBITDA (calculated before giving effect to this clause (B)) in the
aggregate for the Measurement Period; provided, further, that for addbacks to
cost savings and synergies under clause (y), the Borrower shall have delivered
to the Administrative Agent a certificate of a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings and synergies meet the requirements set
forth in clause (y), together with reasonably detailed evidence in support
thereof. In the event that there are only unaudited financial


DB1/ 113327194.13
10    



--------------------------------------------------------------------------------





statements or no financial statements available for such acquired Person, then
the pro forma adjustments described in clause (A) above shall be made based on
such unaudited financial statements or reasonable estimates as may be agreed
between the Borrower and the Administrative Agent.
“Consolidated EBITDAR” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, an amount equal to the sum of
Consolidated EBITDA plus rent expense for the Measurement Period most recently
ended. For purposes of calculating Consolidated EBITDAR for any period in which
a Permitted Acquisition has been consummated, Consolidated EBITDAR shall be
adjusted to include, without duplication, (A) the historical EBITDAR of the
Person acquired in such Permitted Acquisition for the applicable Measurement
Period on a pro forma basis as if such Permitted Acquisition had been
consummated on the first day of the applicable Measurement Period, as the
EBITDAR of such acquired Person is reflected in its historical audited financial
statements for the most recently ended fiscal year, and management prepared
unaudited statements for any periods following the end of such fiscal year and
(B) expected cost savings (without duplication of actual cost savings or other
charges or expenses that are otherwise added back in calculating Consolidated
EBITDAR) and synergies to the extent (x) such cost savings and synergies would
be permitted to be reflected in pro forma financial information complying with
the requirements of GAAP and Article 11 of Regulation S-X under the Securities
Act of 1933, and as certified by a Responsible Officer of the Borrower or (y)
such cost savings or synergies are factually supportable and have been realized
or are reasonably expected to be realized within 365 days following such
Permitted Acquisition; provided that the aggregate amount of cost savings and
synergies added pursuant to this clause (B) shall not exceed fifteen percent
(15%) of Consolidated EBITDAR (calculated before giving effect to this clause
(B)) in the aggregate for the Measurement Period; provided, further, that for
addbacks to cost savings and synergies under clause (y), the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that such cost savings and synergies meet the
requirements set forth in clause (y), together with reasonably detailed evidence
in support thereof. In the event that there are only unaudited financial
statements or no financial statements available for such acquired Person, then
the pro forma adjustments described in clause (A) above shall be made based on
such unaudited financial statements or reasonable estimates as may be agreed
between the Borrower and the Administrative Agent.
“Consolidated Fixed Charges” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) the current maturities of long-term debt for the next twelve
months (but excluding (i) any Convertible Subordinated Notes, (ii) the current
portion of the Revolving Facility (as defined in the BofA Credit Agreement),
(iii) the final installment of the Term Loans (as defined in the BofA Credit
Agreement), and (iv) the final installment of any Senior Unsecured Notes), (b)
the principal portion of the current maturity of Finance Lease obligations for
the next twelve months, (c) interest expense for the Measurement Period most
recently ended, and (d) rent expense for the Measurement Period most recently
ended.


DB1/ 113327194.13
11    



--------------------------------------------------------------------------------





“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the Measurement Period
ending on such date to (b) Consolidated Fixed Charges.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all direct obligations arising under letters of credit
(including standby and commercial) and bank guaranties (but excluding any of the
foregoing to the extent secured by cash collateral), (c) Attributable
Indebtedness in respect of Finance Leases and Synthetic Lease Obligations, (d)
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (c) above of Persons other than the Borrower or any
Subsidiary thereof, and (e) all Indebtedness of the types referred to in clauses
(a) through (d) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary thereof is a general partner or joint venturer, except
to the extent such Indebtedness is expressly made non-recourse to the Borrower
or such Subsidiary. Notwithstanding the foregoing, as of any date of
determination, for purposes of calculating the Consolidated Net Lease Adjusted
Leverage Ratio or the Consolidated Lease Adjusted Secured Leverage Ratio,
“Consolidated Funded Indebtedness” shall not include the outstanding principal
amount of any debt securities issued by the Borrower to the extent that (i) as
of such date, the Borrower shall have delivered (or the indenture trustee under
the applicable indenture shall have delivered on the Borrower’s behalf) to the
holders of such debt securities an irrevocable notice of redemption with respect
to all of such debt securities and shall have deposited funds with the indenture
trustee or into an escrow account in an amount required to effect such
redemption, unless any portion of such debt securities shall not in fact be
redeemed within 35 days of such notice of redemption and deposit of funds or
(ii) the proceeds of such debt securities are held by the trustee of the related
indenture and have not been released to the Borrower or are deposited into an
escrow account pending the closing of an acquisition or the redemption of other
debt securities solely until such proceeds are released, it being understood
that any such proceeds shall not be included in the calculation of clause (c) of
the definition of Consolidated Net Lease Adjusted Indebtedness.
“Consolidated Lease Adjusted Secured Indebtedness” means as of any date of
determination, with respect to the Borrower and its Subsidiaries, the sum,
without duplication, of (a) Consolidated Funded Indebtedness as of such date
that is secured by a Lien, plus (b) Attributable Indebtedness in respect of
Finance Leases and in respect of Synthetic Lease Obligations as of such date,
plus (c) rent expense for the Measurement Period ending on such date multiplied
by six (6).
“Consolidated Lease Adjusted Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Lease Adjusted Secured Indebtedness
as of such date of determination to (b) Consolidated EBITDAR for the Measurement
Period ending on such date.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.


DB1/ 113327194.13
12    



--------------------------------------------------------------------------------





“Consolidated Net Lease Adjusted Indebtedness” means as of any date of
determination, with respect to the Borrower and its Subsidiaries, the result,
without duplication, of (a) Consolidated Funded Indebtedness as of such date,
plus (b) rent expense for the Measurement Period ending on such date multiplied
by six (6), minus (c) the amount of unencumbered (other than by Liens permitted
under clauses (a), (c) and (g) of Section 7.01) and unrestricted cash, cash
equivalents, freely tradable and liquid short term investments, and freely
tradable and liquid long term investments of the Borrower and its Subsidiaries
as of such date.
“Consolidated Net Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Lease Adjusted Indebtedness as
of such date of determination to (b) Consolidated EBITDAR for the Measurement
Period ending on such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Subordinated Notes” means any convertible subordinated notes or
debentures issued by the Borrower after the date hereof, which are subordinated
to the Obligations on terms no less favorable to the Lenders, in any material
respect, than the 4.75% Convertible Subordinated Notes Due 2016 (as those terms
were in effect and applied to the 4.75% Convertible Subordinated Notes Due 2016
prior to the repayment thereof in full on June 15, 2016).
“DDTL Commitment” means, as to each DDTL Lender, its obligation to make Delayed
Draw Loans to the Borrower pursuant to Section 2.01(b), in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The DDTL Commitment of each Lender shall be reduced by the aggregate
amount of Delayed Draw Loans funded by such Lender.
“DDTL Facility” means the credit facility consisting of the DDTL Commitments and
outstanding Delayed Draw Loans.
“DDTL Facility Fee” has the meaning specified in Section 2.07(a).
“DDTL Lender” means, at any time, any Lender that has a DDTL Commitment or holds
Delayed Draw Loans.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United


DB1/ 113327194.13
13    



--------------------------------------------------------------------------------





States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin applicable to Base Rate Loans plus (c) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its funding obligations hereunder, including in respect of its Loans,
within two (2) Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations, or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), or (d) has, or has a direct or indirect parent company
that has, other than via an Undisclosed Administration, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had publicly a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets (including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity) or a custodian
appointed for it, or (iii) become the subject of a Bail-In Action; provided that
a Lender shall not be a Defaulting Lender solely by virtue of (x) the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (y) an Undisclosed
Administration, in each case so long as such ownership interest or appointment
(as applicable) does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent


DB1/ 113327194.13
14    



--------------------------------------------------------------------------------





manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Delayed Draw Borrowing” means a borrowing consisting of simultaneous Delayed
Draw Loans of the same Type, in Dollars and, in the case of Delayed Draw Loans
that are Eurocurrency Rate Loans, having the same Interest Period, made by each
of the Lenders pursuant to Section 2.01(b).
“Delayed Draw Loan” has the meaning specified in Section 2.01(b).
“Delayed Draw Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Delayed Draw Loans made by such Lender, substantially in the
form of Exhibit B-3.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euro, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate for the
purchase of Dollars with Euro.
“Dollar Term Borrowing” means a borrowing consisting of simultaneous Dollar Term
Loans of the same Type, in Dollars, and, in the case of Dollar Term Loans that
are Eurocurrency Rate Loans, having the same Interest Period, made by each of
the Lenders on the Closing Date.
“Dollar Term Commitment” means, as to each Dollar Term Lender, its obligation to
make Dollar Term Loans to the Borrower pursuant to Section 2.01(a)(i), in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01.
“Dollar Term Facility” means, at any time, the aggregate principal amount of the
Dollar Term Loans of all Dollar Term Lenders outstanding at such time.
“Dollar Term Lender” means any Lender that holds Dollar Term Loans or Dollar
Term Commitments.


DB1/ 113327194.13
15    



--------------------------------------------------------------------------------





“Dollar Term Loans” means the term loans advanced by the Dollar Term Lenders to
the Borrower in Dollars on the Closing Date pursuant to Section 2.01(a)(i) in
the aggregate amount of $391,000,000.
“Dollar Term Note” means a promissory note made by the Borrower in favor of a
Dollar Term Lender evidencing Dollar Term Loans made by such Lender,
substantially in the form of Exhibit B-1.
“Domestic Subsidiary” means a Subsidiary of the Borrower formed under the laws
of the United States or any state thereof.
“Early Opt-in Election” means the occurrence of:
(a)     (i) a determination by the Administrative Agent or (ii) a notification
by the Required Dollar Lenders, the Required Euro Lenders or the Required DDTL
Lenders to the Administrative Agent (with a copy to the Borrower) that the
applicable requisite applicable Lenders have determined that Dollar-denominated
syndicated credit facilities, in the case of the Dollar Term Loans and the
Delayed Draw Loans, and Euro-denominated syndicated credit facilities, in the
case of the Euro Term Loans, being executed at such time, or that include
language similar to that contained in Section 3.03(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Dollar Lenders, the Required Euro Lenders or the Required DDTL Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the requisite applicable Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


DB1/ 113327194.13
16    



--------------------------------------------------------------------------------





“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Engagement Letter” means that certain letter agreement, dated April 2, 2020,
among the Borrower and the Joint Lead Arrangers.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a


DB1/ 113327194.13
17    



--------------------------------------------------------------------------------





termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euro as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Euro with Dollars.
“Euro Term Borrowing” means a borrowing consisting of simultaneous Euro Term
Loans of the same Type, in Euro, and having the same Interest Period, made by
each of the Lenders on the Closing Date.
“Euro Term Commitment” means, as to each Euro Term Lender, its obligation to
make Euro Term Loans to the Borrower pursuant to Section 2.01(a)(ii), in an
aggregate principal amount at any one time outstanding not to exceed the Euro
amount set forth opposite such Lender’s name on Schedule 2.01.
“Euro Term Facility” means, at any time, the aggregate principal amount of the
Euro Term Loans of all Euro Term Lenders outstanding at such time.
“Euro Term Lender” means any Lender that holds Euro Term Loans.
“Euro Term Loan” means the term loans advanced by the Lenders to the Borrower in
Euro on the Closing Date pursuant to Section 2.01(a)(ii) in the aggregate amount
of €100,000,000.
“Euro Term Note” means a promissory note made by the Borrower in favor of a Euro
Term Lender evidencing Euro Term Loans made by such Lender, substantially in the
form of Exhibit B-2.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in the


DB1/ 113327194.13
18    



--------------------------------------------------------------------------------





relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that, solely with respect to
First Interest Period, the Eurocurrency Rate pursuant to this clause (a) shall
be the Interpolated Rate; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day;
provided that if the Eurocurrency Rate (including any Benchmark Replacement or
alternative rate of interest under Section 3.03(b)) shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in Euro. All Loans denominated in Euro must be
Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any withholding Taxes
imposed pursuant to FATCA.
“Facility” means the Dollar Term Facility, the Euro Term Facility or the DDTL
Facility, as the context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any intergovernmental
agreement, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities


DB1/ 113327194.13
19    



--------------------------------------------------------------------------------





and implementing subsections of the Code and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to MUFG on such day on such transactions as determined
by the Administrative Agent and (c) if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means that certain letter agreement, dated April 2, 2020, among the
Borrower, the Administrative Agent and the Left Lead Arranger.
“Finance Lease” means any lease classified as a “finance lease” under GAAP, but
excluding, for the avoidance of doubt, any Operating Lease.
“First Base Indenture” means that certain Indenture dated as of November 20,
2014, between the Borrower, as issuer, and U.S. Bank National Association, as
trustee.
“First Interest Period” means, (a) with respect to the Dollar Term Loans and the
Euro Term Loans, the period commencing on the Closing Date and ending on April
30, 2020 and (b) with respect to any Delayed Draw Loan, the period commencing on
the date of the applicable Delayed Draw Borrowing and ending on the last day of
the month in which such Borrowing occurred.
“Foreign Lender” means, with respect to the Borrower or any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to any fiscal period, an amount
equal to the net income (or deficit) of the Borrower and its Subsidiaries for
that period computed on a


DB1/ 113327194.13
20    



--------------------------------------------------------------------------------





consolidated basis in accordance with GAAP, excluding gains (or losses) from
sales of property, plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures; provided that Funds From
Operations shall exclude one-time or non-recurring charges and impairment
charges, charges from the early extinguishment of indebtedness and other
non-cash charges. Adjustments for unconsolidated partnerships and joint ventures
will be calculated to reflect Funds From Operations on the same basis. To the
extent not inconsistent with the foregoing, Funds From Operations shall be
reported in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as
amended, restated, supplemented or otherwise modified from time to time.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum


DB1/ 113327194.13
21    



--------------------------------------------------------------------------------





distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hostile Acquisition” means an Acquisition of all or substantially all of the
Equity Interests of a Person through a tender offer or similar solicitation of
the owners of such Equity Interests which has not been approved (prior to the
consummation of such Acquisition) by the board of directors (or any other
applicable governing body) of such Person or by similar or other appropriate
action if such Person is not a corporation, or as to which, at the time of
consummation of such Acquisition, any such prior approval has been withdrawn.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) post-closing purchase price adjustments or earnout
obligations in connection with Permitted Acquisitions, in the case of this
clause (ii), until such obligations become a liability on the balance sheet of
such Person in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    obligations under Finance Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (x) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person and (y) exclude any obligations
arising


DB1/ 113327194.13
22    



--------------------------------------------------------------------------------





under Operating Leases. The amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Finance Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.


“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;
(iii)    no Interest Period pertaining to any Loan shall extend beyond the
Maturity Date; and
(iv)     at the election of the Borrower, the Interest Period with respect to
(A) the Dollar Term Loans and the Euro Term Loans applicable commencing on the
Closing Date shall be the First Interest Period and (B) each Delayed Draw Loan
applicable commencing on the date of the applicable Delayed Draw Borrowing shall
be the First Interest Period.
“Interpolated Rate” means, at any time, with respect to the First Interest
Period, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBOR Screen Rate for the longest period (for which the LIBOR Screen Rate is


DB1/ 113327194.13
23    



--------------------------------------------------------------------------------





available for Dollars or Euro, as the case may be) that is shorter than the
First Interest Period and (b) the LIBOR Screen Rate for the shortest period (for
which that LIBOR Screen Rate is available for Dollars or Euro, as the case may
be) that exceeds the First Interest Period, in each case, at such time. When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arrangers” means the Left Lead Arranger, Sumitomo Mitsui Banking
Corporation, TD Securities (USA) LLC, and Mizuho Bank, Ltd., in their capacities
as joint lead arrangers and joint bookrunners.
“JV Entity” means a non-wholly-owned Subsidiary or joint venture in which the
Borrower or one or more of its Subsidiaries is a joint venturer with another
Person.
“JV Interest” means an Equity Interest in a JV Entity.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Left Lead Arranger” means MUFG Union Bank, N.A., in its capacity as left lead
arranger and joint book runner.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.


DB1/ 113327194.13
24    



--------------------------------------------------------------------------------





Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Finance Lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Dollar Term Loan, Euro Term Loan or a Delayed Draw Loan.
“Loan Documents” means this Agreement, each Note, the Fee Letter, the Engagement
Letter, each Loan Notice, and any and all other agreements, documents and
instruments executed and/or delivered by or on behalf of or in support of the
Borrower to the Administrative Agent or any Lender or their respective
authorized designees evidencing or otherwise relating to any of the Loans
hereunder.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower to perform its obligations under any Loan
Document; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document.
“Material Domestic Subsidiary” means, as at any date of determination
(determined in accordance with GAAP), any Domestic Subsidiary or group of
Domestic Subsidiaries (other than joint ventures) whose net accounts receivable
(after intercompany eliminations and excluding Real


DB1/ 113327194.13
25    



--------------------------------------------------------------------------------





Property Lease Accounts), individually or collectively (as the case may be),
equal or exceed 10.0% of all net accounts receivable of the Borrower and its
Domestic Subsidiaries (after intercompany eliminations and excluding Real
Property Lease Accounts) as of the end of the most recently completed fiscal
quarter of the Borrower.
“Material Subsidiary” means, as at any date of determination (determined in
accordance with GAAP), any Subsidiary or group of Subsidiaries of the Borrower
(a) whose total assets, individually or collectively (as the case may be), equal
or exceed 20.0% of the consolidated total assets (after intercompany
eliminations) of the Borrower and its Subsidiaries as of the end of the most
recently completed fiscal quarter of the Borrower, or (b) whose revenue,
individually or collectively (as the case may be), for the Measurement Period
most recently ended equals or exceeds 10.0% of the consolidated revenue (after
intercompany eliminations) of the Borrower and its Subsidiaries for such
Measurement Period.
“Maturity Date” means April 14, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
“Measurement Period” means, at any date of determination, the rolling two most
recently completed fiscal quarters of the Borrower, annualized.
“MUFG” means MUFG Bank, Ltd. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a Dollar Term Note, a Euro Term Note or a Delayed Draw Note, as the
context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


DB1/ 113327194.13
26    



--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease” means any lease classified as an “operating lease” under GAAP.
“Optional Prepayment Notice” has the meaning specified in Section 2.03.
“Optional Termination/Reduction Notice” has the meaning specified in Section
2.04(a).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).
“Outstanding Amount” means, on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount of the Loans after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in
Euro, the rate of interest per annum at which overnight deposits in Euro, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of MUFG
in the applicable offshore interbank market for such currency to major banks in
such interbank market.
“Participant” has the meaning specified in Section 10.06(d).


DB1/ 113327194.13
27    



--------------------------------------------------------------------------------





“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries, provided that: (a) such Investment is not a Hostile Acquisition;
and (b) after giving pro forma effect to the consummation of such Acquisition,
(i) the Borrower shall be in compliance with each of the financial covenants set
forth in Section 7.11, and (ii) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Real Property Lease Accounts” means those accounts receivable of the Borrower
arising from the lease or rental of real property by the Borrower to the extent
such accounts receivable comprise collateral for a third party real property
lender.


DB1/ 113327194.13
28    



--------------------------------------------------------------------------------





“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required DDTL Lenders” means, as of any date of determination, at least two
DDTL Lenders holding more than 50.00% of the sum of the Aggregate DDTL
Commitments and the Outstanding Amount of all Delayed Draw Loans or, if the DDTL
Commitment of each Lender has been terminated pursuant to Section 8.02, at least
two DDTL Lenders holding in the aggregate more than 50.00% of the Outstanding
Amount of all Delayed Draw Loans at such time. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required DDTL Lenders at
any time.
“Required Dollar Lenders” means, as of any date of determination, at least two
Dollar Term Lenders holding more than 50.00% of the Outstanding Amount of the
Dollar Term Loans; provided that the Dollar Term Loans held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Dollar Lenders.
“Required Euro Lenders” means, as of any date of determination, at least two
Euro Term Lenders holding more than 50.00% of the Outstanding Amount of the Euro
Term Loans; provided that the Euro Term Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Euro
Lenders.
“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50.00% of the sum of the Aggregate Commitments and the
Outstanding Amount of all Loans or, if the Commitments of each Lender have been
terminated pursuant to Section 8.02, at least two Lenders holding in the
aggregate more than 50.00% of the Outstanding Amount of all Loans at such time.
The Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).


DB1/ 113327194.13
29    



--------------------------------------------------------------------------------





“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer or vice president-tax and treasury of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
of the Borrower so designated by any of the foregoing officers in a notice to
the Administrative Agent or any other officer or employee of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Sale-Leaseback Transaction” means, with respect to any Person, the sale of
property owned by such Person (the “S-L Seller”) to another Person (the “S-L
Buyer”), together with the substantially concurrent leasing of such property by
the S-L Buyer to the S-L Seller.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euro, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Euro.
“Sanction(s)” means any sanction or embargo imposed, administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the Hong Kong Government, the European Union or Her
Majesty’s Treasury.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Base Indenture” means that certain Indenture dated as of December 12,
2017, between the Borrower, as issuer, and U.S. Bank National Association, as
trustee.
“Senior Notes Indentures” means, collectively, the Indentures (together with any
Supplemental Indentures thereto) entered into by the Borrower in connection with
the Senior Unsecured Notes.


DB1/ 113327194.13
30    



--------------------------------------------------------------------------------





“Senior Unsecured Notes” means, collectively, (a) the 5.00% Senior Notes Due
2020, (b) the 5.00% Senior Notes Due 2021, (c) the 5.375% Senior Notes Due 2022,
(d) the 2.875% Senior Notes Due 2024, (e) the 2.625% Senior Notes Due 2024, (f)
the 2.875% Senior Notes Due 2025, (g) the 2.875% Senior Notes Due 2026, (h) the
5.875% Senior Notes Due 2026, (i) the 2.900% Senior Notes Due 2026, (j) the
5.375% Senior Notes Due 2027, (k) the 3.200% Senior Notes Due 2029, (l) any
other senior unsecured notes issued by the Borrower and not otherwise prohibited
hereunder, and (m) any refinancings or replacements thereof.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, or a successor administrator, on the Federal
Reserve Bank of New York’s Website.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


DB1/ 113327194.13
31    



--------------------------------------------------------------------------------





“Swap Obligations” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system, which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), and other similar assessments, fees
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments and the outstanding Loans of such Lender at such time.
“Transfer” has the meaning specified in Section 7.05.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes


DB1/ 113327194.13
32    



--------------------------------------------------------------------------------





certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company that is a solvent person, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction, if applicable law requires that such
appointment not be disclosed.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 6.13 hereto as of the Closing Date, or after the Closing Date
pursuant to Section 6.13.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


DB1/ 113327194.13
33    



--------------------------------------------------------------------------------





(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company or limited
partnership, or an allocation of assets to a series of a limited liability
company or limited partnership (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company or limited partnership shall constitute a separate Person
hereunder (and each division of any limited liability company or limited
partnership that is a Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).
1.03.    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial statements, financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time,


DB1/ 113327194.13
34    



--------------------------------------------------------------------------------





applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein, (i)
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded and (ii) for the avoidance of
doubt, all such determinations and computations shall be made giving effect to
the implementation of FASB ASC 842.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05.    Currency Equivalents. (I) Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of Euro for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan an amount, such as a
Commitment or a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing or Eurocurrency Rate Loan is denominated in Euro, such amount
shall be the Euro Equivalent of such Dollar amount (rounded to the nearest unit
of Euro, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability, with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
1.06.    Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


DB1/ 113327194.13
35    



--------------------------------------------------------------------------------





ARTICLE II.
THE COMMITMENTS AND LOANS
2.01.    Loans.
(a)    The Initial Term Borrowings.
(i)    Subject to the terms and conditions set forth herein, each Dollar Term
Lender with a Dollar Term Commitment severally agrees to make a Dollar Term Loan
to the Borrower, in Dollars, on the Closing Date, in an amount not to exceed
such Lender’s Applicable Percentage of the aggregate amount of the Dollar Term
Commitments at such time. The Dollar Term Borrowing shall consist of Dollar Term
Loans made simultaneously by the applicable Lenders in accordance with their
respective Applicable Percentages of the aggregate amount of the Dollar Term
Commitments at such time. Amounts borrowed under this Section 2.01(a)(i) and
repaid or prepaid may not be reborrowed. Dollar Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.
(ii)    Subject to the terms and conditions set forth herein, each Euro Term
Lender with a Euro Term Commitment severally agrees to make a Euro Term Loan to
the Borrower, in Euro, on the Closing Date, in an amount not to exceed such
Lender’s Applicable Percentage of the aggregate amount of the Euro Term
Commitments at such time. The Euro Term Borrowing shall consist of Euro Term
Loans made simultaneously by the applicable Lenders in accordance with their
respective Applicable Percentages of the aggregate amount of the Euro Term
Commitments at such time. Amounts borrowed under this Section 2.01(a)(ii) and
repaid or prepaid may not be reborrowed. All Euro Term Loans shall be
Eurocurrency Rate Loans, as further provided herein.
(b)    The Delayed Draw Borrowings. Subject to the terms and conditions set
forth herein, each DDTL Lender severally agrees to make delayed draw term loans
(each such loan, a “Delayed Draw Loan”) to the Borrower in Dollars from time to
time, on any Business Day during the Availability Period but on not more than
three (3) separate occasions, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s DDTL Commitment at such time. Each
Delayed Draw Borrowing shall be in a principal amount of at least $50,000,000
and shall consist of Delayed Draw Loans made simultaneously by the DDTL Lenders
in accordance with their respective Applicable Percentages of the Aggregate DDTL
Commitments at such time. Amounts borrowed under this Section 2.01(b) and repaid
or prepaid may not be reborrowed. Delayed Draw Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
delivery of an irrevocable Loan Notice to the Administrative Agent. Each such
Loan Notice must be received by the Administrative Agent not later than 1:00
p.m. (or in the case of (A) the Borrowings made on the Closing Date, not later
than 10:00 p.m. on April 9, 2020, and (B) clause (iii) below, not later than
10:00 a.m.): (i) three (3) Business Days prior to the requested date of any
Borrowing of,


DB1/ 113327194.13
36    



--------------------------------------------------------------------------------





conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four (4) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Euro, or
(iii) on the requested date of any Borrowing of Base Rate Loans. Except as
provided in Section 2.01(b), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (1) the applicable
Facility, (2) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(3) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (4) the principal amount of Loans to be
borrowed, converted or continued, (5) in the case of Loans in Dollars, the Type
of Loans to be borrowed or to which existing Loans are to be converted and (6)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice, then the applicable
Loans shall be made as Base Rate Loans in Dollars. If the Borrower fails to give
a timely Loan Notice requesting a continuation or conversion of Eurocurrency
Rate Loans, such Eurocurrency Rate Loans shall be automatically continued for an
Interest Period of one month. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid or repaid in the original currency of such Loan.
(b)    Following receipt of a Loan Notice for a Facility, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount (and currency)
of its Applicable Percentage of the applicable Loan, and if no timely Loan
Notice of a continuation of Eurocurrency Rate Loans is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic continuation of such Eurocurrency Rate Loans, in each case as
described in the preceding subsection. In the case of a Borrowing, each
Appropriate Lender shall make the amount of its applicable Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 3:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in Euro, in each case
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, in the case of the
Dollar Term Borrowing and the Euro Term Borrowing, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, or (i) in the case of Loans in Dollars, converted to or continued
as Eurocurrency Rate Loans without the consent of the Appropriate Required
Lenders or (ii) in the case of Loans in Euro, converted or continued as
Eurocurrency Rate


DB1/ 113327194.13
37    



--------------------------------------------------------------------------------





Loans with an Interest Period of more than one month if the Required Euro
Lenders so notify the Borrower. During the existence of a Default, any Loans
that are continued or converted to Eurocurrency Rate Loans as provided in this
clause (c), unless the Appropriate Required Lenders shall otherwise consent,
shall have a one-month Interest Period.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Appropriate Lenders of any change in MUFG’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect in respect of the
Facilities.
2.03.    Optional Prepayments of Loans. The Borrower shall have the right at any
time to prepay the Dollar Term Loans, the Euro Term Loans or the Delayed Draw
Loans on or before the Maturity Date as a whole, or in part, by providing
written notice (an “Optional Prepayment Notice”) to the Administrative Agent no
later than 1:00 p.m. three (3) Business Days prior to the date of such
prepayment, without premium or penalty, provided that, subject to compliance
with Section 3.05, (a) each partial prepayment shall be in principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (b) each
partial prepayment shall be allocated among the Appropriate Lenders in
accordance with such Lender’s Applicable Percentage of the applicable Loans.
Each such Optional Prepayment Notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. Each Optional Prepayment Notice given under this Section 2.03
shall be irrevocable; provided, however, that any such Optional Prepayment
Notice may state that such Optional Prepayment Notice is conditioned upon the
effectiveness of other credit facilities or acquisitions or the receipt of net
proceeds from the issuance of Equity Interests or incurrence of Indebtedness by
the Borrower, in which case, such Optional Prepayment Notice may be revoked by
the Borrower giving written notice to the Administrative Agent on or prior to
the date for prepayment specified in such Optional Prepayment Notice if such
condition is not satisfied (and for the avoidance of doubt, the Borrower shall
remain obligated pursuant to the terms of this Agreement for any cost, expense
or loss (including those arising under Sections 3.05 and 10.04) incurred by the
Administrative Agent, any Lender or other Person in connection with any Optional
Prepayment Notice or revocation thereof). If an Optional Prepayment Notice is
given and has not been revoked by the Borrower in accordance with the proviso to
the immediately preceding sentence, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of principal of the Loans hereunder shall
include all interest accrued to the date of prepayment. No amount repaid with
respect to the Loans may be reborrowed.


DB1/ 113327194.13
38    



--------------------------------------------------------------------------------





2.04.    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice (an “Optional
Termination/Reduction Notice”) to the Administrative Agent, terminate the
Aggregate DDTL Commitments, or from time to time permanently reduce the
Aggregate DDTL Commitments; provided that (i) any such Optional
Termination/Reduction Notice shall be received by the Administrative Agent not
later than 1:00 p.m. five (5) Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $5,000,000 or any whole multiple of $1,000,000 in excess thereof. Each
Optional Termination/Reduction Notice shall be irrevocable; provided, however,
that any such Optional Termination/Reduction Notice may state that such Optional
Termination/Reduction Notice is conditioned upon the effectiveness of other
credit facilities or acquisitions or the receipt of net proceeds from the
issuance of Equity Interests or incurrence of Indebtedness by the Borrower, in
which case, such Optional Termination/Reduction Notice may be revoked by the
Borrower giving written notice to the Administrative Agent on or prior to the
date for prepayment specified in such Optional Termination/Reduction Notice if
such condition is not satisfied (and for the avoidance of doubt, the Borrower
shall remain obligated pursuant to the terms of this Agreement for any cost,
expense or loss (including those arising under Section 10.04) incurred by the
Administrative Agent, any Lender or other Person in connection with any Optional
Termination/Reduction Notice or revocation thereof). The Administrative Agent
will promptly notify the DDTL Lenders of any such notice of termination or
reduction of the Aggregate DDTL Commitments. Any reduction of the Aggregate DDTL
Commitments shall be applied to the DDTL Commitment of each DDTL Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate DDTL Commitments shall be paid on the
effective date of such termination.
(b)    Mandatory. The aggregate Dollar Term Commitments and Euro Term
Commitments, respectively, shall be automatically and permanently reduced to
zero upon the making of the Dollar Term Loans and Euro Term Loans, respectively,
on the Closing Date.
2.05.    Repayment of Loans. The Borrower shall repay to the Appropriate Lenders
on the Maturity Date the aggregate principal amount of Dollar Term Loans, Euro
Term Loans and Delayed Draw Loans, as applicable, outstanding on such date.
2.06.    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Dollar Term
Loan or Delayed Draw Loan that is a Eurocurrency Rate Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Margin; (ii) each Dollar Term Loan or Delayed Draw Loan that is a
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the Closing Date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each Euro Term Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Margin.


DB1/ 113327194.13
39    



--------------------------------------------------------------------------------





(b)    (I)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07.    Fees.
(a)    DDTL Facility Fee. The Borrower shall pay to the Administrative Agent,
for the account of each DDTL Lender in accordance with its Applicable
Percentage, a facility fee (the “DDTL Facility Fee”) in Dollars in an amount
equal to 0.20% per annum on the actual daily unused amount of the Aggregate DDTL
Commitments during the period from the Closing Date to but excluding the last
day of the Availability Period. The DDTL Facility Fee shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter following
the date hereof and on the last day of the Availability Period.
(b)    Other Fees. The Borrower shall pay to the Administrative Agent and each
Joint Lead Arranger, as applicable, for its own account, fees in the amounts and
at the times specified in the Fee Letter or the Engagement Letter, as
applicable. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.08.    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the


DB1/ 113327194.13
40    



--------------------------------------------------------------------------------





basis of a 365-day year), or, in the case of interest in respect of Loans
denominated in Euro as to which market practice differs from the foregoing, in
accordance with such market practice. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.09.    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender a Note or Notes, which shall evidence such Lender’s
applicable Loans in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
2.10.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the currency in which such Loan was made and in Same Day Funds not
later than 3:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Appropriate Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 3:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or,


DB1/ 113327194.13
41    



--------------------------------------------------------------------------------





in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Appropriate Lenders hereunder that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof or thereof, the Administrative Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c), as applicable,
are several and not joint. The failure of any Appropriate Lender to make any
Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Appropriate Lender of its


DB1/ 113327194.13
42    



--------------------------------------------------------------------------------





corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make any Loan or to make
its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
applicable Loans of the other Appropriate Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Appropriate Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
applicable Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.12.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be


DB1/ 113327194.13
43    



--------------------------------------------------------------------------------





restricted as set forth in the definitions of “Required Lenders”, “Required DDTL
Lenders”, “Required Dollar Lenders”, “Required Euro Lenders”, and Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender shall not be entitled to receive
any DDTL Facility Fee pursuant to Section 2.07(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender for any period during which that Lender is a Defaulting
Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other


DB1/ 113327194.13
44    



--------------------------------------------------------------------------------





actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III.
ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (I) Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the Withholding Agent shall be entitled to make such
deduction or withholding.
(i)    If any Withholding Agent shall be required by any applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Withholding Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required, (B) such Withholding Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable


DB1/ 113327194.13
45    



--------------------------------------------------------------------------------





expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative


DB1/ 113327194.13
46    



--------------------------------------------------------------------------------





Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W‑8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)
executed copies of IRS Form W-8ECI;

(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower



DB1/ 113327194.13
47    



--------------------------------------------------------------------------------





within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or
(IV)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it


DB1/ 113327194.13
48    



--------------------------------------------------------------------------------





shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds, Etc. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund or credit in lieu of a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(h)    For the purposes of this Section 3.01, the term “applicable law” includes
FATCA.
3.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans (whether
denominated in Dollars or Euro) whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or Euro in the London or other applicable offshore
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base


DB1/ 113327194.13
49    



--------------------------------------------------------------------------------





Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, as the case may be, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
3.03.    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (x) deposits (whether in Dollars or Euro) are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (y) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or Euro) or in connection with an existing or
proposed Eurocurrency Rate Loan or the Eurocurrency Rate component of the Base
Rate, or (ii) the Appropriate Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or any conversion or continuation thereof does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (A) the obligation of the Appropriate Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (B) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Appropriate Required Lenders) revokes such notice. Upon
receipt of such notice, (1) in the case of Dollar Term Loans or Delayed Draw
Loans, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein, and (2) in the event an alternative
rate cannot be determined in accordance with clause (b) below, in the case of
Euro Term Loans, the Borrower shall prepay such Loans at the end of the then
current Interest Period for such Loans. Upon any such prepayment or


DB1/ 113327194.13
50    



--------------------------------------------------------------------------------





conversion, as the case may be, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
(b)    Notwithstanding the foregoing, in the case of a request for or conversion
or continuation of a Eurocurrency Rate Loan in Euro as to which the
Administrative Agent or the Required Euro Lenders, as applicable, have made the
determination described in clause (a) above (in each case, for the avoidance of
doubt, after applying any Benchmark Replacement, if applicable), (i) the
Borrower shall be deemed to have requested a Eurocurrency Rate Loan or
conversion or continuation, as applicable, in Euro (the “Impacted Loans”) with
the next shortest Interest Period available as to which no such determination
under clause (a) above would be made, and (ii) (x) if no such Interest Period is
available, the Administrative Agent and the Borrower, with the agreement of the
Required Euro Lenders may establish an alternative interest rate for the
Impacted Loans, and (y) if the Administrative Agent, the Borrower and the
Required Euro Lenders are unable to agree on such an alternative rate of
interest, the Administrative Agent, with the consent of the Required Euro
Lenders, may establish an alternative interest rate for the Impacted Loans. Such
alternative rate of interest as determined in accordance with clause (ii) above
shall apply with respect to the Impacted Loans until (A) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (a) above, (B) the Required Euro Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans (in which
case the Required Euro Lenders shall determine an appropriate alternative rate
of interest in accordance with clause (ii)(y) above), or (C) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof, and
in the case of subclause (C), the Impacted Loans shall be repaid as provided in
subsection (a) above.
(c)    Benchmark Replacement.
(i)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Dollar Lenders, the Required DDTL
Lenders and the Required Euro Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Dollar Lenders, the Required DDTL Lenders and the Required Euro
Lenders have delivered to the Administrative Agent written notice that such
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement


DB1/ 113327194.13
51    



--------------------------------------------------------------------------------





pursuant to this Section 3.03(c) will occur prior to the applicable Benchmark
Transition Start Date.
(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03(c), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03(c).
(iv)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) in the case of Dollar Term Loans or Delayed Draw
Loans, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein, and (B) in the case of Euro Term
Loans, (x) the Administrative Agent and the Borrower, with the agreement of the
Required Euro Lenders, may establish an alternative interest rate for the Euro
Term Loans, and (y) if the Administrative Agent, the Borrower and the Required
Euro Lenders are unable to agree on such an alternative rate of interest, the
Administrative Agent, with the consent of the Required Euro Lenders, may
establish an alternative interest rate for the Euro Term Loans. Such alternative
rate of interest as determined in accordance with subclause (B) above shall
apply with respect to the Euro Term Loans until the earlier of (1) the
replacement of LIBOR for the Euro Term Loans with a Benchmark Replacement
pursuant to this Section 3.03(c), (2) the Required Euro Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the Euro
Loans (in which case the Required Euro Lenders shall determine an appropriate
alternative rate of interest in accordance with clause (y) above) and (3) any
Euro Term Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Euro Term
Lender or its applicable Lending Office to make, maintain or fund Euro Term
Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material


DB1/ 113327194.13
52    



--------------------------------------------------------------------------------





restrictions on the authority of such Euro Term Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof, and in the case of subclause (3), the Borrower shall prepay all Euro
Term Loans and all accrued interest thereon at the end of the then current
Interest Period for such Euro Term Loans.
3.04.    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive


DB1/ 113327194.13
53    



--------------------------------------------------------------------------------





absent manifest error (it being understood that no Lender shall be required to
disclose (i) any confidential or price sensitive information or (ii) any
information to the extent prohibited by applicable law). The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided that the Borrower shall have received at least
ten (10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice ten (10)
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable ten (10) days from receipt of such notice.
3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in Euro on its scheduled due date or, in the case of any
Loan, any payment thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;


DB1/ 113327194.13
54    



--------------------------------------------------------------------------------





including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London or other applicable offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.
3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loan in
accordance with the terms of this Agreement. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) any
Lender gives a notice pursuant to Section 3.02, then such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (A) would eliminate or reduce the
amounts payable pursuant to Sections 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (B) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.13.
3.07.    Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS
4.01.    Conditions of Initial Loans. The obligations of each Lender to make its
initial Loans hereunder are subject to satisfaction of the following conditions
precedent:


DB1/ 113327194.13
55    



--------------------------------------------------------------------------------





(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;
(iii)    a certificate from the secretary or assistant secretary of the Borrower
(A) attesting to the resolutions of the Borrower’s Board of Directors,
authorizing its execution, delivery, and performance of this Agreement and any
other Loan Documents, (B) evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents, and (C) certifying
as true, correct and complete, copies of the Borrower’s Organization Documents,
as amended, modified, or supplemented to the date hereof;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(v)    a favorable opinion of Orrick, Herrington & Sutcliffe LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender and in form and
substance satisfactory to the Administrative Agent;
(vi)    a certificate of a Responsible Officer (x) of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of the Loan Documents, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required and (y) of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(vii)    lien search results, dated as of a recent date, together with copies of
all effective Uniform Commercial Code financing statements that name the
Borrower as debtor; and
(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.


DB1/ 113327194.13
56    



--------------------------------------------------------------------------------





(b)    Any fees required to be paid to the Administrative Agent, the Joint Lead
Arrangers or the Lenders on or before the Closing Date shall have been paid.
(c)    The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
(d)    Upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least five (5) days prior to the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02.    Conditions to All Borrowings. The obligation of each Lender to honor
any Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurocurrency Rate Loans) is subject to
the following conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such Borrowing, except (i) for
representations and warranties which are qualified by the inclusion of a
materiality standard, which representations and warranties shall be true and
correct in all respects, and (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in clauses (a) and (b) of Section  5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist or would result from such
proposed Borrowing or from the application of the proceeds thereof.
(c)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.


DB1/ 113327194.13
57    



--------------------------------------------------------------------------------





Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01.    Existence, Qualification and Power. The Borrower and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) with respect to the Borrower
only, execute, deliver and perform its obligations under the Loan Documents, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except (x) in each case referred to in clause (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (y) in the case referred to in clause (a) with respect to
any Restricted Subsidiary, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.02.    Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of the Borrower’s Organization Documents; (b) except as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, violate any Law.
5.03.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document.
5.04.    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.


DB1/ 113327194.13
58    



--------------------------------------------------------------------------------





5.05.    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except, with respect to GAAP application only, as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for material taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries delivered pursuant to Section 6.01(b), and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on the applicable date thereof, when delivered, (i) have
been prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06.    Litigation. Except as disclosed in the Borrower’s public filings with
the SEC prior to the Closing Date, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
5.07.    No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08.    Ownership of Property; Liens. The Borrower and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.


DB1/ 113327194.13
59    



--------------------------------------------------------------------------------





5.09.    Environmental Compliance. The Borrower conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on the Borrower and its Restricted Subsidiaries’ respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.10.    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and retentions and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Restricted Subsidiaries operate.
5.11.    Taxes. The Borrower and its Restricted Subsidiaries have filed all
Federal and state income and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither the Borrower nor any wholly-owned Subsidiary
thereof is party to any tax sharing agreement other than taxing sharing
agreements solely among one or more of the Borrower and its past or present
Affiliates (other than shareholders, directors or officers).
5.12.    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter (or may rely on an opinion letter)
from the Internal Revenue Service to the effect that the form of such Pension
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no non-exempt prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate


DB1/ 113327194.13
60    



--------------------------------------------------------------------------------





has met all applicable requirements under the Pension Funding Rules in respect
of each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
none of the Borrower or any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iv) none of the Borrower or any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) none of the Borrower
or any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    As of the Closing Date and throughout the term of this Agreement, at
least one of the following is and will be true with respect to the Borrower:
(i)    the Borrower is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to the Borrower’s entering into and performance of this Agreement, the other
Loan Documents, the Loans, or the Commitments and each action or obligation
hereunder and thereunder, or
(iii)    (A) the Borrower is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Borrower to enter into and perform this Agreement, the other Loan
Documents, the Loans or the Commitments and each action or obligation hereunder
and thereunder, (C) the entering into and performance of this Agreement, the
other Loan Documents, the Loans or the Commitments and each action or obligation
hereunder and thereunder, each satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of the
Borrower, the requirements of subsection (a) of Part I of PTE 84-14 are
satisfied with respect to the Borrower’s entering into and performance of this
Agreement, the other Loan Documents, the Loans or the Commitments and each
action or obligation hereunder and thereunder, or


DB1/ 113327194.13
61    



--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and the
Borrower.
(e)    In addition, unless clause (d)(i) above is true with respect to the
Borrower or the Borrower has not provided another representation, warranty and
covenant as described in clause (d)(iv) above, the Borrower further represents
and warrants, as of the date hereof and throughout the term of this Agreement,
that:
(i)    none of the Administrative Agent, any Lender, the Left Lead Arranger, any
other Joint Lead Arranger or any Affiliate of the foregoing is a fiduciary with
respect to the assets of the Borrower (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, the other Loan
Documents, the Loans or the Commitments and each action or obligation hereunder
and thereunder is independent (within the meaning of 29 CFR § 2510.3-21) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of the Borrower
with respect to the entrance into and performance of this Agreement, the other
Loan Documents, the Loans or the Commitments and each action or obligation
hereunder and thereunder is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, any documents
related to this Agreement, the other Loan Documents, the Loans or the
Commitments and each action or obligation hereunder and thereunder is a
fiduciary under ERISA or the Code, or both, with respect to this Agreement, the
other Loan Documents, the Loans or the Commitments and each action or obligation
hereunder and thereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Left Lead Arranger, any other Joint Lead Arranger, any Lender or any
Affiliates of the foregoing for investment advice (as opposed to other services)
in connection with the transactions contemplated hereby or by any Loan Document.
5.13.    Subsidiaries; Equity Interests. As of the Closing Date, except for
currently inactive subsidiaries, (a) the Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13 and (b) all of the
outstanding Equity Interests in each wholly-owned Subsidiary have been validly
issued, are fully paid and nonassessable and are owned by the Borrower or a
Subsidiary thereof free and clear of all Liens (other than Liens expressly
permitted by Section 7.01). As of the Closing Date, the Borrower has no equity
investments in any other corporation or entity


DB1/ 113327194.13
62    



--------------------------------------------------------------------------------





other than (i) investments held in the ordinary course of business in or through
money market funds, mutual funds, investment or brokerages accounts and other
similar types of investment vehicles and accounts and (ii) those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in the Borrower have been validly issued and are fully paid and nonassessable.
As of the Closing Date, (x) the Unrestricted Subsidiaries are set forth on
Schedule 6.13, (y) the aggregate Attributable Asset Share of all Unrestricted
Subsidiaries does not exceed 10% of the consolidated total assets of the
Borrower and its Subsidiaries, and (z) the aggregate Attributable A/R Share of
all Unrestricted Subsidiaries does not exceed 10% of the net accounts receivable
of the Borrower and its Subsidiaries.
5.14.    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    The Borrower is not, and is not required to be, registered as an
“investment company” under the Investment Company Act of 1940.
5.15.    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, (a) with respect to any report, financial
statement, certificate or other information concerning the target of any
Permitted Acquisition, the Borrower, in each case, makes such representation
only to the best of its knowledge and (b) with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16.    Compliance with Laws. The Borrower and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17.    Taxpayer Identification Number. The Borrower’s true and correct United
States taxpayer identification number is set forth on Schedule 10.02.
5.18.    REIT Status. The Borrower (a) qualifies as a REIT (without regard to
any election requirement relating to the same) and (b) is in compliance with all
other requirements and conditions imposed under the Code to allow it to maintain
its status as a REIT.


DB1/ 113327194.13
63    



--------------------------------------------------------------------------------





5.19.    OFAC and Sanctions. Neither the Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Borrower or any of its Subsidiaries, any of their
directors, officers or employees (a) is an individual or entity that is, or is
controlled or 50% or more owned currently by one or more individuals or entities
that are, the subject of any Sanctions or (b) is located, organized or resident
in a Designated Jurisdiction. No Loan, nor the proceeds from any Loan, have been
used, directly or indirectly, to lend, contribute, provide, or have otherwise
been made available to fund, any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person to the extent
that Person is located, organized or resident in any Designated Jurisdiction or
who is the subject of any Sanctions, or in any other manner that could
reasonably be expected to result in any violation of Sanctions by any party to
this Agreement or any other Loan Document.
5.20.    Anti-Corruption Laws. The Borrower, its Subsidiaries, their respective
officers, directors and employees, and, to the knowledge of the Borrower, the
Borrower’s and its Subsidiaries’ agents acting within the scope of their
relationships with the Borrower or its Subsidiaries, have conducted their
businesses in material compliance with applicable Anti-Corruption Laws and have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.
5.21.    Affected Financial Institutions. The Borrower is not an Affected
Financial Institution.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Restricted Subsidiary to:
6.01.    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or such later date as may be permitted after
filing a single applicable request for extension with the SEC and receiving such
extension within such 90 days after such fiscal year end, which later date shall
not exceed 120 days after such fiscal year end), commencing with the fiscal year
ending December 31, 2020, the audited and unqualified annual consolidated
financial statements of the Borrower, accompanied by a report and opinion
thereon of an independent certified public accountant of nationally recognized
standing;
(b)    as soon as available, but in any event within 45 days after the end of
each fiscal quarter of the Borrower (or such later date as may be permitted
after filing a single applicable request for extension with the SEC and
receiving such extension within such 45 days after such fiscal quarter end,
which later date shall not exceed 75 days after such fiscal quarter end) (but
excluding the last fiscal quarter of the Borrower’s fiscal year), commencing
with the fiscal quarter ending March 31, 2020, quarterly company-prepared
consolidated financial statements of the Borrower, certified and dated by a
Responsible Officer of the Borrower; and


DB1/ 113327194.13
64    



--------------------------------------------------------------------------------





(c)    copies of the Form 10-K Annual Report and Form 10-Q Quarterly Report for
the Borrower concurrent with the date of filing with the SEC.
6.02.    Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate of the Borrower, signed by a
Responsible Officer of the Borrower, and setting forth, among other things, (i)
the information and computations (in sufficient detail) to establish compliance
with all financial covenants at the end of the period covered by the financial
statements then being furnished, and (ii) whether there existed as of the date
of such financial statements and whether there exists as of the date of the
certificate, any Default or Event of Default under this Agreement and, if any
such Default or Event of Default exists, specifying the nature thereof and the
action the Borrower is taking and proposes to take with respect thereto;
(b)    promptly upon any request by the Administrative Agent or any Lender (but
no more frequently than twice per each fiscal year of the Borrower unless an
Event of Default has occurred and is continuing), such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
the Borrower as the Administrative Agent or such Lender may reasonably request;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act; and
(e)    promptly, such additional information regarding the business or financial
affairs of the Borrower or any wholly-owned Restricted Subsidiary (and with
respect to any non-wholly-owned Restricted Subsidiary, such additional
information regarding its business or financial affairs as is reasonably
available), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02(c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on its website on the Internet at the Borrower’s
website address of www.equinix.com (or such other website address the Borrower
may provide to the Administrative Agent and each Lender in writing from time to
time); provided that: (i) to the extent the Administrative Agent or any Lender
is otherwise unable to receive any such


DB1/ 113327194.13
65    



--------------------------------------------------------------------------------





electronically delivered documents, the Borrower shall, upon request by the
Administrative Agent or such Lender, deliver paper copies of such documents to
such Person until a written request to cease delivering paper copies is given by
such Person, and (ii) the Borrower shall notify the Administrative Agent and
each Lender (by electronic mail) of the posting of any such documents or provide
to the Administrative Agent and the Lenders by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Left Lead Arranger may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another similar electronic
system (the “Platform”) and (B) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Left Lead Arranger and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Left Lead Arranger shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
6.03.    Notices. Promptly notify the Administrative Agent and each Lender in
writing of:
(a)    any Default or Event of Default;
(b)    any Material Adverse Effect, including, to the extent that any of the
following could reasonably be expected to result in a Material Adverse Effect:
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    any ERISA Event; and


DB1/ 113327194.13
66    



--------------------------------------------------------------------------------





(d)    any material change in accounting policies or financial reporting
practices by the Borrower.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04.    Payment of Obligations. Pay and discharge, and cause each Restricted
Subsidiary to pay and discharge (a) all material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower; and (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property (other than a Lien that is not prohibited by Section 7.01
and could not reasonably be expected to have a Material Adverse Effect).
6.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its and its Restricted Subsidiaries’ legal existence and
good standing under the Laws of the jurisdiction of its organization except (i)
in the case of a Restricted Subsidiary, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) in a
transaction permitted by Sections 7.04 or 7.05; (b) take all reasonable action
to maintain all of its and its Restricted Subsidiaries’ rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
and its Subsidiaries’ registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its and its Restricted Subsidiaries’ material properties and equipment necessary
in the operation of its business in good working order and condition, ordinary
wear and tear excepted, and (b) make all necessary repairs thereto and renewals
and replacements thereof, except in each of the foregoing clauses (a) and (b)
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.07.    Maintenance of Insurance. Maintain insurance as is customary and usual
for the business of the Borrower and each Restricted Subsidiary.
6.08.    Compliance with Laws. Comply with the Laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s or any Restricted Subsidiary’s business, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect. The Lenders shall have no obligation to make any advance to the
Borrower except in compliance with all applicable laws and regulations and the
Borrower shall fully cooperate with the Lenders and the Administrative Agent in
complying with all such applicable laws and regulations.


DB1/ 113327194.13
67    



--------------------------------------------------------------------------------





6.09.    Books and Records. Maintain adequate books and records, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower and its Restricted Subsidiaries, as the case may be.
6.10.    Inspection Rights. Upon prior advance notice, allow the Administrative
Agent, any Lender, and any of their respective agents to inspect the Borrower’s
properties and examine and audit its financial records at any reasonable time;
provided, however, that (a) unless an Event of Default has occurred and is
continuing, no more than two such inspections, examinations and audits may be
made the Administrative Agent and the Lenders (acting collectively) per fiscal
year of the Borrower, (b) when an Event of Default exists, the Administrative
Agent, any Lender, or any of their respective agents may do any of the foregoing
(as well as make copies of books and records) at the expense of the Borrower at
any reasonable time, and (c) without limiting any of the foregoing, the Borrower
shall have the right (if it so elects) to have a representative of the Borrower
be present during any discussions with auditors and accountants. If the
properties, books or records of the Borrower are in the possession of a third
party, the Borrower authorizes that third party to permit the Administrative
Agent or its agents to have access to perform inspections or audits and to
respond to the Administrative Agent’s requests for information concerning such
properties, books and records.
6.11.    Use of Proceeds. Use the proceeds of the Loans (a) for working capital,
capital expenditures, acquisitions, dividends, distributions, stock buybacks, in
each case to the extent not prohibited hereunder, (b) to refinance existing
Indebtedness of the Borrower and its Subsidiaries, and (c) for other general
corporate purposes not in contravention of any Law or of any Loan Document.
6.12.    ERISA Plans. Promptly during each year, pay and cause its respective
Subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Pension Plan; file each
annual report required to be filed pursuant to ERISA in connection with each
Plan for each year; and notify the Administrative Agent within ten (10) days of
the occurrence of any Reportable Event that might constitute grounds for
termination of any Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer any Pension
Plan.
6.13.    Designation of Unrestricted Subsidiaries. The Borrower may, from time
to time, designate one or more Subsidiaries as “Unrestricted Subsidiaries” by
giving written notice to the Administrative Agent; provided, however, that in no
event may the Borrower designate any Subsidiary as an Unrestricted Subsidiary
if, at the time of and immediately after giving effect to such designation,
either (a) the Attributable Asset Share of the Borrower in all Unrestricted
Subsidiaries exceeds 10% of the consolidated total assets of the Borrower and
its Subsidiaries (based on the most recent consolidated balance sheet of the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders under Section 6.01(a) or (b)), or (b) the Attributable A/R Share of the
Borrower in all Unrestricted Subsidiaries exceeds 10% of the net accounts
receivable of the Borrower and its Subsidiaries (based on the most recent
consolidated balance sheet of the Borrower and its Subsidiaries delivered to the
Administrative Agent and the Lenders under Section


DB1/ 113327194.13
68    



--------------------------------------------------------------------------------





6.01(a) or (b)). As of the Closing Date, the Unrestricted Subsidiaries are set
forth on Schedule 6.13. Any Subsidiary which has been designated as an
Unrestricted Subsidiary pursuant to this Section 6.13 may, at any time
thereafter, be redesignated as a Restricted Subsidiary by the Borrower;
provided, however, that a Subsidiary that has been redesignated as a Restricted
Subsidiary as provided in this sentence may not thereafter be designated or
redesignated as an Unrestricted Subsidiary.
6.14.    Maintenance of REIT Status. In the case of the Borrower, at all times
conduct its affairs and the affairs of its Subsidiaries in a manner so as to
continue to qualify as a REIT for U.S. federal income tax purposes.
6.15.    Anti-Corruption Laws and Sanctions Laws. Conduct its businesses in
material compliance with applicable Anti-Corruption Laws, and maintain policies
and procedures reasonably designed to promote and achieve compliance with such
laws and applicable Sanctions by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:
7.01.    Liens. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01;
(c)    Liens for taxes and assessments not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(d)    statutory Liens of landlords and Liens of carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(e)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of customs duties in connection with the importation of
goods;
(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


DB1/ 113327194.13
69    



--------------------------------------------------------------------------------





(g)    normal and customary banker’s Liens and rights of setoff arising in the
ordinary course of business with respect to cash and cash equivalents; provided
that such cash and cash equivalents are not dedicated cash collateral in favor
of such depository institution and are not otherwise intended to provide
collateral security (other than for customary account commissions, fees and
reimbursable expenses relating solely to deposit accounts, and for returned
items);
(h)    normal and customary rights of setoff and similar Liens arising under
bona fide interest rate or currency hedging agreements, which are not for
speculative purposes;
(i)    to the extent constituting a Lien, the interests of landlords and lessors
under Operating Leases permitted hereunder, and any precautionary Uniform
Commercial Code financing statements filed in connection therewith;
(j)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(k)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(l)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(j);
(m)    Liens securing Indebtedness in respect of Finance Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including the costs of construction, improvement or rehabilitation of such
fixed or capital assets); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, or the cost of construction, improvement or rehabilitation of such
fixed or capital assets, as applicable;
(n)    leases, subleases, licenses and sublicenses which do not materially
interfere with the business of the Borrower or any Subsidiary;
(o)    Liens existing on property or assets of any Person at the time such
Person becomes a Subsidiary or such property or assets are acquired, but only,
in any such case, (i) if such Lien was not created in contemplation of such
Person becoming a Subsidiary or such property or assets being acquired, and
(ii) so long as such Lien does not encumber any assets other than the property
subject to such Lien at the time such Person becomes a Subsidiary or such
property or assets are acquired;
(p)    any renewals, replacements or extensions of the Liens described in
clauses (b), (m) or (o) above, provided that (i) the property covered thereby is
not expanded, and (ii) the amount secured or benefited thereby is not increased;


DB1/ 113327194.13
70    



--------------------------------------------------------------------------------





(q)    Liens on JV Interests held by the Borrower or a Subsidiary in JV Entities
securing the obligations of the Borrower or Subsidiary to honor put rights and
put options in favor of joint venture partners with respect to the JV Interests
held by joint venture partners in such JV Entities, provided that such Liens
shall attach only to the JV Interests held by the Borrower or a Domestic
Subsidiary and not to any other assets of the Borrower or Subsidiary;
(r)    Liens arising in connection with Sale-Leaseback Transactions permitted
under Section 7.05(k);
(s)    Liens in the form of cash collateral securing reimbursement obligations
under bank guarantees, letters of credit and other documentary credits not
issued hereunder but permitted by Section 7.03, not to exceed $50,000,000 in the
aggregate;
(t)    Liens arising from sales or discounts of accounts receivable to the
extent permitted under Section 7.05(f);
(u)    Liens granted by any Subsidiary of the Borrower in favor of any
Restricted Subsidiary or the Borrower;
(v)    Liens resulting from escrow or deposits of cash required to satisfy
“funds certain” or good faith deposit requirements in connection with Permitted
Acquisitions; provided that (i) the aggregate amount of such escrows and
deposits shall not at any time exceed the cash consideration to be paid by the
Borrower and its Restricted Subsidiaries for the applicable Permitted
Acquisition, and any such escrows and deposits in excess of an aggregate amount
of $2,000,000,000 shall consist solely of proceeds of term loans, bridge loans,
or debt or equity securities borrowed or issued by the Borrower or a Restricted
Subsidiary (and permitted hereunder) to fund such Permitted Acquisition and (ii)
the applicable Liens shall terminate upon the earliest of (x) the consummation
of the applicable Permitted Acquisition (and such dollar limitation shall be
reduced by the applicable amount) and (y) the date of the termination or
abandonment of such Permitted Acquisition; and
(w)    Liens not otherwise permitted by this Section 7.01, if at the time of,
and after giving effect to, the creation or assumption of any such Lien the sum,
without duplication, of (i) the aggregate amount of all Indebtedness of the
Borrower and its Restricted Subsidiaries that is secured by any Liens not
otherwise permitted under clauses (a) through (v) of this Section 7.01 plus (ii)
the aggregate amount of Indebtedness of Restricted Subsidiaries permitted under
subsection (n) of Section 7.03, shall not exceed the greater of $1,500,000,000
and 10% of Adjusted Consolidated Total Assets as of the end of the most recently
ended fiscal quarter prior to the attachment of such Liens.
7.02.    Investments. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, make any Investments that are
Acquisitions, other than Permitted Acquisitions; or make any other material
Investments outside of the ordinary course of business, except to the extent
that no Default shall have occurred and be continuing at the time of such
Investment or would result therefrom.


DB1/ 113327194.13
71    



--------------------------------------------------------------------------------





7.03.    Indebtedness. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
otherwise be directly or indirectly liable for any Indebtedness, except:
(a)    Indebtedness arising under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and set forth on Schedule
7.03 hereto, reduced by the amount of any scheduled amortization payments,
mandatory prepayments when actually paid, conversions or permanent reductions
thereof;
(c)    Attributable Indebtedness in respect of Finance Leases and Synthetic
Lease Obligations, and purchase money obligations for fixed or capital assets,
so long as no Default has occurred and is continuing or would result from the
creation, incurrence or assumption thereof;
(d)    Swap Obligations; provided that such Swap Obligations are entered into to
protect the Borrower or any of its Restricted Subsidiaries from fluctuations in
interest rates, currency exchange rates or commodity prices (and not for
speculative purposes);
(e)    intercompany Indebtedness constituting Investments permitted by Section
7.02;
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
(g)    Indebtedness in respect of performance bonds, bankers’ acceptances,
workers’ compensation claims, surety, bid, appeal or similar bonds, completion
guarantees, payment obligations in connection with self-insurance or similar
obligations, and bank overdrafts (and letters of credit in respect thereof) in
the ordinary course of business;
(h)    (i) any Indebtedness incurred by the Borrower or any Restricted
Subsidiary (such Indebtedness, “Refinancing Indebtedness”) that refinances
Indebtedness incurred by the Borrower or such Restricted Subsidiary, or that the
Borrower or such Restricted Subsidiary is otherwise permitted to maintain, under
Section 7.03(b) or Section 7.03(l); provided, that (w) the weighted average life
to maturity of such Refinancing Indebtedness is not less than the weighted
average life to maturity of the existing Indebtedness being refinanced, (x) the
aggregate principal amount of such Refinancing Indebtedness does not exceed the
aggregate principal amount of such existing Indebtedness being refinanced (plus
accrued interest, any premium, and reasonable fees and expenses incurred by the
Borrower or such Restricted Subsidiary in connection with such refinancing), (y)
to the extent such existing Indebtedness being refinanced is secured, such
Refinancing Indebtedness is secured by no more collateral, and with no more
senior lien priority, than such existing Indebtedness being refinanced and (z)
the guarantors and obligors in respect of such Refinancing Indebtedness are the
same as, or a subset of, the guarantors and obligors in respect of such
Indebtedness being refinanced and (ii) any Guarantee of the Refinancing
Indebtedness described in the foregoing clause (i), but only to the extent such
Guarantee exists with respect to


DB1/ 113327194.13
72    



--------------------------------------------------------------------------------





the Indebtedness being refinanced at the time such refinancing occurs and is not
created in contemplation of such refinancing;
(i)    Indebtedness consisting of “earn-out” obligations, guarantees,
indemnities or obligations in respect of purchase price adjustments in
connection with the acquisition or disposition of assets;
(j)    Indebtedness in respect of letters of credit, bank guarantees or similar
instruments issued or created in the ordinary course of business, including in
respect of health, disability or other employee benefits or property, casualty
or liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
sixty (60) days following the incurrence thereof;
(k)    Indebtedness arising in connection with Sale-Leaseback Transactions,
provided that the Lien securing such Indebtedness is permitted under Section
7.01;
(l)    Acquired Indebtedness;
(m)    Indebtedness represented by Guarantees of Indebtedness of a Restricted
Subsidiary that such Restricted Subsidiary is permitted to incur, or that is
otherwise permitted to be maintained by such Restricted Subsidiary, under
clauses (c) through (g), (i), (j), (k) or (n) of this Section 7.03; and
(n)    other Indebtedness so long as no Default has occurred and is continuing
or would result from the creation, incurrence or assumption thereof; provided
that the sum, without duplication, of (i) Indebtedness of the Borrower that is
secured by Liens permitted under clause (w) of Section 7.01 and (ii)
Indebtedness of Restricted Subsidiaries that is not otherwise permitted by this
Section 7.03 shall not exceed the greater of $1,500,000,000 and 10% of Adjusted
Consolidated Total Assets as of the end of the most recently ended fiscal
quarter prior to the incurrence of such Indebtedness.
7.04.    Fundamental Changes.
(a)    The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, enter into any consolidation, merger, or other
combination, except so long as no Event of Default has occurred and is
continuing or would result therefrom:
(i)    the Borrower may consolidate, merge or combine with any Subsidiary if the
Borrower is the surviving entity,
(ii)    any Subsidiary may consolidate, merge or combine with any other
Subsidiary, and
(iii)    the Borrower or any Subsidiary may consolidate, merge or combine with
any Person in connection with a Permitted Acquisition or a transaction permitted
by Section


DB1/ 113327194.13
73    



--------------------------------------------------------------------------------





7.05, so long as, if the Borrower is a party to such Permitted Acquisition or
transaction permitted by Section 7.05, the Borrower shall be the surviving
entity; or
(b)    liquidate or dissolve any Domestic Subsidiary’s business except as may be
permitted by Section 7.05(a).
7.05.    Maintenance of Assets; Dispositions. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, directly or indirectly, sell, assign,
lease, transfer or otherwise Dispose of (collectively, “Transfer”) any part of
the business or assets of the Borrower or any Restricted Subsidiary, except:
(a)    Transfers (including any disposition that is in the nature of a
liquidation or dissolution) (i) by any Subsidiary to the Borrower or any other
Subsidiary or (ii) so long as no Default would result from such Transfer, by the
Borrower to any Restricted Subsidiary which do not constitute a Change of
Control;
(b)    leases or subleases of, or occupancy agreements with respect to, real
property (including IBX centers);
(c)    non-exclusive licenses of intellectual property and similar arrangements
for the use of the property of the Borrower or its Restricted Subsidiaries in
the ordinary course of business;
(d)    sales of inventory to customers in the ordinary course of business;
(e)    Transfers of cash, cash equivalents and marketable securities in the
ordinary course of business, including, without limitation, to a Subsidiary;
(f)    sales or discounts of accounts receivable without recourse in the
ordinary course of business (and excluding accounts receivable which have been
fully reserved or written off) in connection with accounts receivable that are
more than ninety (90) days past due;
(g)    Transfers of worn-out, obsolete or surplus equipment no longer used in
the ordinary course of business;
(h)    the abandonment or other disposition of intellectual property that is no
longer economically practicable to maintain or useful in the conduct of
business;
(i)    Transfers of assets subject to a casualty or event of loss covered by
insurance following the receipt of insurance proceeds with respect to such
casualty or event of loss;
(j)    Transfers constituting Liens permitted under Section 7.01 and Investments
or Restricted Payments that are not prohibited by this Agreement;
(k)    Sale-Leaseback Transactions to the extent not otherwise prohibited
hereunder;
(l)    Transfers of assets required by Governmental Authorities as a condition
to their approval of the consummation of Permitted Acquisitions; and


DB1/ 113327194.13
74    



--------------------------------------------------------------------------------





(m)    other Transfers not otherwise permitted by this Section 7.05, so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the aggregate book value of assets so Transferred in
any fiscal year of the Borrower under this clause (m) does not exceed 15% of
Adjusted Consolidated Total Assets.
7.06.    Restricted Payments. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:
(a)    any Subsidiary may pay dividends or distributions on its Equity Interests
to the Borrower or to any intervening Subsidiary of the Borrower;
(b)    dividends or distributions payable solely in Equity Interests (other than
Equity Interests that are mandatorily redeemable or redeemable at the option of
the holder thereof on any date that is earlier than 91 days after the Maturity
Date in effect at the time of the declaration or making of such dividend or
distribution);
(c)    cash payments (i) for repurchases by the Borrower of common stock of the
Borrower from officers, directors and employees of the Borrower or any of its
Subsidiaries or their authorized representatives upon the death, disability or
termination of employment of such employees or termination of their seat on the
board of the Borrower, and (ii) in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower, in an
aggregate amount, for the foregoing sub-clauses (c)(i) and (c)(ii), not to
exceed $5,000,000;
(d)    noncash repurchases of Equity Interests deemed to occur upon the exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price and related statutory withholding taxes of such options or
warrants;
(e)    the Borrower may (i) issue and deliver Permitted Junior Securities (as
defined in the indentures for the Convertible Subordinated Notes (the
“Convertible Subordinated Notes Indentures”)) upon conversion of the Convertible
Subordinated Notes in accordance with the terms of the Convertible Subordinated
Notes Indentures and (ii) unless (x) an Event of Default described in Section
8.01(a) has occurred and is continuing or (y) a Payment Blockage Period (as
defined in the Convertible Subordinated Notes Indentures) is in effect, make (A)
regularly scheduled payments of cash interest and, to the extent not prohibited
hereunder, mandatory principal payments on the Convertible Subordinated Notes,
in each case, in accordance with the terms thereof, and (B) cash Restricted
Payments in satisfaction of fractional shares in connection with a conversion of
the Convertible Subordinated Notes into Permitted Junior Securities in
accordance with the terms of Convertible Subordinated Notes Indentures;
(f)    so long as (i)(A) the Borrower believes in good faith that it qualifies
as a REIT, (B) the Borrower has not publicly disclosed an intention to no longer
be treated as a REIT, and (C) no resolution shall have been adopted by the
Borrower’s board of directors abandoning or otherwise contradicting its intent
to elect to be treated as a REIT, or (ii) the Borrower is a REIT, the Borrower
may make cash dividends and distributions to its shareholders notwithstanding
that any Default


DB1/ 113327194.13
75    



--------------------------------------------------------------------------------





may have occurred and be continuing (x) provided such cash dividends and
distributions do not exceed in the aggregate for any period of four consecutive
fiscal quarters of the Borrower up to 100% of Funds From Operations for such
period or (y) in such greater amount as may be required for the Borrower to
continue to be qualified as a REIT or to avoid the imposition of income or
excise taxes on the Borrower; and
(g)    to the extent that no Default shall have occurred and be continuing at
the time of such action or would result therefrom, Restricted Payments not
otherwise permitted by clauses (a) through (f).
7.07.    Change in Nature of Business. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly, engage in any
business activities substantially different from the present business of the
Borrower and its Subsidiaries on the date hereof or reasonably related thereto.
7.08.    Transactions with Affiliates. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than (a) on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary, as the
case may be, as would be obtainable by the Borrower or such Restricted
Subsidiary, as the case may be, at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (b) transactions expressly
permitted by Section 7.04(a), Section 7.05(a), or, in the case of transactions
with Subsidiaries only, Section 7.05(e), (c) transactions between the Borrower
and its wholly-owned Subsidiaries, (d) transactions among the Borrower’s
wholly-owned Subsidiaries, or (e) other individual transactions that do not
involve amounts in excess of $50,000,000 per transaction or series of related
transactions.
7.09.    Burdensome Agreements. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Material Domestic Subsidiary to make Restricted
Payments to the Borrower or to otherwise transfer property to the Borrower, (ii)
of any Material Domestic Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Material Domestic Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that (A) none of the foregoing shall apply to restrictions and
conditions imposed by applicable Laws (which (taken as a whole) could not
reasonably be expected to have a Material Adverse Effect), (B) none of the
foregoing shall apply to customary restrictions and conditions contained in
agreements relating to the sale of the assets or Equity Interests permitted
under Section 7.05 pending such sale, provided such restrictions and conditions
apply only to the Person whose assets or Equity Interests are to be sold, (C)
clauses (i) and (iii) shall not apply to restrictions or conditions imposed on
specific assets which are the subject of any leases (including Finance Leases
and Operating Leases) or to customary provisions in leases (including Finance
Leases and Operating Leases) and other contracts restricting the assignment of
such leases and other contracts, (D) clauses (ii) and (iii) shall not apply to
the restrictions contained in the BofA Credit Agreement or the Senior Notes
Indentures (in each case, as such restrictions are in effect on the Closing
Date), (E) clauses (ii) and (iii) shall not apply to customary restrictions


DB1/ 113327194.13
76    



--------------------------------------------------------------------------------





contained in the documentation relating to financings permitted hereunder,
provided that such restrictions shall not restrict (x) the Borrower’s or any
Material Domestic Subsidiary’s ability to grant Liens in favor of the
Administrative Agent (or the Administrative Agent ability to enforce such Liens)
under or in connection with the Loan Documents or (y) any Material Domestic
Subsidiary’s ability to guarantee the Obligations and (F) clause (i) shall not
apply to restrictions imposed on any Foreign Subsidiary pursuant to the terms of
any agreement governing Indebtedness of such Foreign Subsidiary permitted under
Section 7.03; provided that any such restrictions shall not limit the ability of
any such Persons, so long as no default or event of default has occurred under
such financing, to make Restricted Payments in an amount equal to at least 50%
of consolidated net income to the Borrower or to such person’s Parent, a wholly
owned Subsidiary of the Borrower; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure the Obligations,
other than the requirements contained in the Senior Notes Indentures (as such
requirements are in effect on the Closing Date).
7.10.    Use of Proceeds. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
7.11.    Financial Covenants. The Borrower shall not:
(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.50 to 1.00.
(b)    Consolidated Net Lease Adjusted Leverage Ratio. Permit the Consolidated
Net Lease Adjusted Leverage Ratio as of the end of any fiscal quarter of the
Borrower to exceed 6.00 to 1.00.
(c)    Consolidated Lease Adjusted Secured Leverage Ratio. Permit the
Consolidated Lease Adjusted Secured Leverage Ratio as of the end of any fiscal
quarter of the Borrower to exceed 2.25 to 1.00.
7.12.    Prepayments of Certain Indebtedness. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, directly or indirectly, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any portion of, except to the extent provided in Section 7.06(e), any
Convertible Subordinated Notes or other Indebtedness that is subordinated to the
Obligations, unless no Default or Event of Default has occurred and is
continuing or would result therefrom.
7.13.    Sanctions. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, directly or indirectly, use the proceeds
of any Loan, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person, to fund any activities of
or business with any Person that, at the time of the use of such proceeds, is
the subject of Sanctions or is located, organized or resident in any Designated
Jurisdiction, or in


DB1/ 113327194.13
77    



--------------------------------------------------------------------------------





any other manner that could reasonably be expected to result in a violation of
Sanctions by any party to this Agreement or any other Loan Document.
7.14.    Anti-Corruption Laws. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, directly or indirectly use the
proceeds of any Loan for any purpose that would materially breach any
Anti-Corruption Laws or cause any party to this Agreement or any other Loan
Document to be in violation of any applicable Anti-Corruption Laws.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01.    Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan, or any interest on any Loan, or (ii) within three (3) Business Days
after the same becomes due, any fee due hereunder or any other amount payable
hereunder or under any other Loan Document; or
(b)    Covenants. The Borrower breaches, or fails to perform or observe, any
term, covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05
(as to existence only), 6.10, 6.11, 6.13, 6.14 or 6.15 or Article VII; or
(c)    Other Breaches. The Borrower fails to perform or observe any covenant or
agreement (not specified in subsections (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier of (i) a Responsible Officer of the Borrower
obtaining knowledge of such failure and (ii) the Administrative Agent or a
Lender notifying the Borrower in writing of such failure; or
(d)    Default under Other Loan Documents. Any default or event of default
occurs under any other Loan Document or other document required by or delivered
in connection with this Agreement (after giving effect to any applicable grace
periods) or any such document is no longer in effect; or
(e)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
(f)    Cross-Default. (i) Any default occurs under any agreement of the Borrower
or its Subsidiaries (other than any agreement entered into by any Unrestricted
Subsidiary with respect to Indebtedness of such Unrestricted Subsidiary for
which there is no recourse to the Borrower or any Restricted Subsidiary) that
permits the counterparty to such agreement to declare to be due and payable
prior to the stated maturity thereof an obligation of the Borrower or any of its
Subsidiaries of $200,000,000 or more, individually or in the aggregate for any
or all such entities; or (ii) the Borrower or any Subsidiary thereof (x) fails
to observe or perform any other agreement or condition


DB1/ 113327194.13
78    



--------------------------------------------------------------------------------





relating to any such obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or (y) any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such obligation or the beneficiary or beneficiaries of such
obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such obligation to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such obligation to be made, prior to its stated
maturity, or such obligation to become payable or cash collateral in respect
thereof to be demanded, unless, in the case of clause (f)(ii)(y), the Borrower
would not be prohibited from prepaying such Indebtedness under Section 7.12,
disregarding for this purpose any Default that would otherwise arise under this
Section 8.01(f)(ii)(y); or (iii) there occurs under any Swap Contract (other
than a Swap Contract entered into by an Unrestricted Subsidiary for which there
is no recourse to the Borrower or any Restricted Subsidiary) an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is $200,000,000 or more; or
(g)    Insolvency Proceedings. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
(h)    Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s or any Material Subsidiary’s business, or the business
is terminated; or
(i)    Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within forty-five (45) days after its issue or levy; or
(j)    Judgments. (i) Any judgments or arbitration awards are entered against
the Borrower or any Subsidiary thereof (other than, solely with respect to
judgments or awards as to which there is no claim or recourse against the
Borrower or any Restricted Subsidiary, any Unrestricted Subsidiary) in an
aggregate amount of $200,000,000 or more, and there is a period of 45
consecutive days during which either such judgments or arbitration awards remain
unpaid or unsatisfied or a stay of enforcement of such judgments, by reason of a
pending appeal, is not in effect; or (ii) any one or more non-monetary final
judgments are entered against the Borrower or any Subsidiary thereof that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and there is a period of forty-five (45) consecutive
days during which a


DB1/ 113327194.13
79    



--------------------------------------------------------------------------------





stay of enforcement of such non-monetary final judgment(s), by reason of a
pending appeal, is not in effect; or
(k)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount of $200,000,000 or more,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount of $200,000,000 or more; or
(l)    Invalidity of Loan Documents. The Borrower asserts in writing that this
Agreement or any other Loan Documents, or part thereof, is invalid, or a court
of competent jurisdiction invalidates any part of this Agreement or any other
Loan Document; or
(m)    Change of Control. A Change of Control occurs.
8.02.    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligations shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(iii)    exercise on behalf of itself, the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
8.03.    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.12, be
applied by the Administrative Agent in the following order:
1    , to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative


DB1/ 113327194.13
80    



--------------------------------------------------------------------------------





Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
2    , to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
3    , to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
4    , to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01.    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall have no rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
9.02.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


DB1/ 113327194.13
81    



--------------------------------------------------------------------------------





9.03.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Appropriate Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Appropriate Lenders as shall be necessary, or
as the Administrative Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or


DB1/ 113327194.13
82    



--------------------------------------------------------------------------------





intranet website posting or other distribution), including, without limitation,
any representation or warranty contained therein, believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub‑agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty


DB1/ 113327194.13
83    



--------------------------------------------------------------------------------





(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08.    No Other Rights or Duties, Etc. Anything herein to the contrary
notwithstanding, no Joint Lead Arranger or any bookrunner, syndication agent or
documentation agents listed on the cover page hereof shall have any rights,
privileges, powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except (a) in the case of any such Person, in its
capacity, as applicable, as the Administrative Agent or a Lender hereunder, (b)
in the case of the


DB1/ 113327194.13
84    



--------------------------------------------------------------------------------





Left Lead Arranger, as set forth in the Fee Letter, and (c) in the case of the
Joint Lead Arrangers, as set forth in the Engagement Letter.
9.09.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.10.    Lender ERISA Non-Fiduciary Representations and Covenants.
(a)    Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Left Lead Arranger,
each other Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that at least one of
the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,


DB1/ 113327194.13
85    



--------------------------------------------------------------------------------





(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (a)(i) above is true with respect
to a Lender or (2) such Lender has provided another representation, warranty and
covenant as provided in clause (a)(iv) above, such Lender further (i) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(ii) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Left Lead Arranger, each other Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that none of the Administrative Agent, the Left Lead
Arranger, each other Joint Lead Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE X.
MISCELLANEOUS
10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective


DB1/ 113327194.13
86    



--------------------------------------------------------------------------------





only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the immediately succeeding sentence) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that (i) only the consent of the Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate and (ii) only the consent of the Required
Lenders shall be necessary to amend any financial covenant hereunder (or any
defined term used therein);
(e)    change (i) Sections 2.11 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.03 or 2.04(b), respectively, in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (x) if such Facility is the Dollar Term Facility,
the Required Dollar Lenders, (y) if such Facility is the Euro Term Facility, the
Required Euro Lenders and (z) if such Facility is the DDTL Facility, the
Required DDTL Lenders; or
(f)    (i) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Dollar
Lenders”, “Required Euro Lenders” or “Required DDTL Lenders” without the written
consent of each Lender under the applicable Facilities or Facility.
Notwithstanding anything to the contrary in this Section 10.01 or in any other
provision of this Agreement or any other Loan Document:
(i)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;


DB1/ 113327194.13
87    



--------------------------------------------------------------------------------





(ii)    the Fee Letter and the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto;
(iii)    the Administrative Agent and the Borrower may amend any Loan Document
to (1) cure any ambiguity, omission, mistake, defect or inconsistency, in each
case, of a technical nature or (2) make any change that would add or make more
restrictive any covenant of the Borrower or provide an additional right or
benefit to the Lenders, so long as, in each case, (x) such changes shall not be
adverse to the Lenders, (y) the Lenders shall have received at least five (5)
Business Days’ prior written notice thereof and (z) the Administrative Agent
shall not have received, within five (5) Business Days following the date of
such notice to the Lenders, written notice from the Required Lenders stating
that the Required Lenders object to such amendment;
(iv)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender; and
(v)    the Administrative Agent and the Borrower may amend this Agreement in
accordance with Section 3.03(c).
10.02.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic mail as follows:
(i)    if to the Borrower or the Administrative Agent, to the address or
electronic mail address specified for such Person on Schedule 10.02; and
(ii)    if to any Lender, to the address or electronic mail address specified in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).


DB1/ 113327194.13
88    



--------------------------------------------------------------------------------





(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. The Borrower and the Administrative Agent may
change its respective address or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative


DB1/ 113327194.13
89    



--------------------------------------------------------------------------------





Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
and Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent and
each of the parties hereto hereby consents to such recording.
10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent


DB1/ 113327194.13
90    



--------------------------------------------------------------------------------





pursuant to Section 8.02 and (ii) in addition to the matters set forth in clause
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
10.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out‑of‑pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against such Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.


DB1/ 113327194.13
91    



--------------------------------------------------------------------------------





Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against its Related Parties
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and each hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion)


DB1/ 113327194.13
92    



--------------------------------------------------------------------------------





to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment under any Facility and the Loans
at the time owing to it); provided that, in each case with respect to any
Facility, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the DDTL Commitments of the assigning Lender under the DDTL
Facility or the principal outstanding balance of the Loans of the assigning
Lender under any Facility subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and


DB1/ 113327194.13
93    



--------------------------------------------------------------------------------





Assumption, as of the Trade Date, shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to


DB1/ 113327194.13
94    



--------------------------------------------------------------------------------





the assignment shall make such additional payments to the Administrative Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this subsection, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain and update at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (collectively, the “Register”). The entries in the Register shall
be conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a


DB1/ 113327194.13
95    



--------------------------------------------------------------------------------





Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (w) a natural person, (x) a Defaulting Lender, or (y) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use commercially reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 10.13 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant to which that Lender has sold a
participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Commitments, Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that


DB1/ 113327194.13
96    



--------------------------------------------------------------------------------





such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, the Bank
of Japan or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) with the consent of the
Borrower, (h) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder, (ii) to any credit insurance provider relating to the Borrower or its
Subsidiaries and their respective obligations, or (iii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or any Lender in connection with the administration and
management of this Agreement and the other Loan Documents. For purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis


DB1/ 113327194.13
97    



--------------------------------------------------------------------------------





prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.12 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments


DB1/ 113327194.13
98    



--------------------------------------------------------------------------------





and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means, or using an electronic platform approved by the
Administrative Agent, shall be effective as provided in Section 10.17.
10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.13.    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender, or (iv) any Lender has
refused or failed, within a reasonable period of time (as determined by
Administrative Agent in its reasonable discretion) from first receiving a
written request therefor from Administrative Agent, to provide its written
approval of any amendment, consent or waiver in respect of any matter related to
this Agreement or the other Loan Documents requiring that all Lenders or all
affected Lenders will have given written approval of such requested


DB1/ 113327194.13
99    



--------------------------------------------------------------------------------





amendment, consent or waiver pursuant to Section 10.01 and in such instance
Lenders sufficient to constitute Required Lenders have already provided such
written approval pursuant to Section 10.01, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender refusing or failing
to provide its written approval referenced in clause (iv) above, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN,
EXCLUSIVELY, THE COURTS OF THE STATE OF NEW YORK


DB1/ 113327194.13
100    



--------------------------------------------------------------------------------





SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


DB1/ 113327194.13
101    



--------------------------------------------------------------------------------





10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, (ii) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent, each Joint Lead Arranger and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (ii) neither
the Administrative Agent nor any Lender or Joint Lead Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Joint Lead Arrangers, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Administrative Agent nor any
Lender or Joint Lead Arranger has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. The Borrower agrees that it
will not claim that any of the Administrative Agent, Joint Lead Arrangers, or
Lenders has rendered advisory services of any nature or respect or owes a
fiduciary or similar duty to the Borrower in connection with the transactions
contemplated hereby or the process leading thereto.
10.17.    Electronic Execution of Assignments and Certain Other Documents.
(a)    The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to this Agreement and any other document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or
electronic records, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
(b)    Without limitation of the foregoing, this Agreement and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), including Communications required to be in


DB1/ 113327194.13
102    



--------------------------------------------------------------------------------





writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. The Borrower agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on the Borrower to
the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature, will constitute the legal, valid and
binding obligation of the Borrower enforceable against such in accordance with
the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention. The Administrative Agent and each of the Lenders may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the such Person’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(i) to the extent the Administrative Agent has agreed to accept such Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on any such Electronic Signature purportedly given by or on behalf of the
Borrower without further verification and (ii) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by such manually executed counterpart. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.
10.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.19.    Designation as Senior Debt. All Obligations shall be “Designated
Senior Indebtedness” for purposes of, and as defined in any subordinated
indentures or similar instruments issued by the Borrower after the Closing Date.


DB1/ 113327194.13
103    



--------------------------------------------------------------------------------





10.20.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.21.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


DB1/ 113327194.13
104    



--------------------------------------------------------------------------------





10.22.    ERISA Non-Fiduciary Provisions.
(a)    The Administrative Agent, the Left Lead Arranger, each other Joint Lead
Arranger and each Lender hereby informs the Borrower that such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person or an Affiliate has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans or the Commitments, (ii)
may recognize a gain if it purchased the Loans or the Commitments for an amount
less than the par amount thereof or sells the Loans or the Commitments for an
amount in excess of what it paid therefor or extended to the Borrower hereunder
and/or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
(b)    The Administrative Agent, the Left Lead Arranger and each other Joint
Lead Arranger hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
[Rest of page intentionally left blank; signature pages follow.]




DB1/ 113327194.13
105    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
EQUINIX, INC. 



By: /s/ Keith D. Taylor   
Name: Keith D. Taylor   
Title: Chief Financial Officer   
 
 
 
 
 
 





[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------








 
MUFG BANK, LTD., 
as Administrative Agent


By: /s/ Lawrence Blat   
Name: Lawrence Blat   
Title: Authorized Signatory   
 
MUFG UNION BANK, N.A., 
as a Lender


By: /s/ Matthew Antioco   
Name: Matthew Antioco   
Title: Director   









[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------






 
SUMITOMO MITSUI BANKING CORPORATION., 
as a Lender


By: /s/ Michael Maguire   
Name: Michael Maguire   
Title: Managing Director   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
TD BANK, N.A., 
as a Lender


By: /s/ Matt Waszmer   
Name: Matt Waszmer   
Title: Senior Vice President   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
MIZUHO BANK, LTD.,
as a Lender


By: /s/ Tracy Rahn   
Name: Tracy Rahn   
Title: Executive Director   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.,
as a Lender


By: /s/ David Barney   
Name: David Barney   
Title: Senior Vice President   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
ING BANK N.V.,
as a Lender


By: /s/ Diederik Slugs   
Name: Diederik Slugs   
Title: Director   
 


By: /s/ Blaise van der Zwaal   
Name: Blaise van der Zwaal   
Title: Director   









[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
THE BANK OF NOVA SCOTIA,
as a Lender


By: /s/ Jason Rinne   
Name: Jason Rinne   
Title: Director   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
GOLDMAN SACHS BANK USA,
as a Lender


By: /s/ Rebecca Kratz   
Name: Rebecca Kratz   
Title: Authorized Signatory   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
HSBC BANK USA, NATIONAL ASSOCIATION
as a Lender


By: /s/ Rumesha Ahmed   
Name: Rumesha Ahmed   
Title: Vice President   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
HSBC BANK PLC,
as a Lender


By: /s/ Prem Jacob   
Name: Prem Jacob   
Title: Managing Director, Head of Multinationals, UK   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Bruce S. Borden   
Name: Bruce S. Borden   
Title: Executive Director   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA,
as a Lender


By: /s/ Scott Johnson   
Name: Scott Johnson   
Title: Authorized Signatory   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Lukas M. Colemann   
Name: Lukas M. Coleman   
Title: Vice President, Portfolio Manager   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
BNP PARIBAS,
as a Lender


By: /s/ Maria Mulic   
Name: Maria Mulic   
Title: Managing Director   
 
By: /s/ Barbara Nash   
Name: Barbara Nash   
Title: Managing Director   









[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
CITIBANK, N.A.,
as a Lender


By: /s/ Robert Parr   
Name: Robert Parr   
Title: Vice President and Managing Director   







[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13



--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A,
as a Lender


By: /s/ Julie Lilienfeld   
Name: Julie Lilienfeld   
Title: Authorized Signatory   









[SIGNATURE PAGE TO CREDIT AGREEMENT]
DB1/ 113327194.13

